                                                                                                                                   

Exhibit 10.4

AMENDED AND RESTATED EQUIPMENT LEASING AGREEMENT

Dated as of June 30, 2003

between

BTM CAPITAL CORPORATION,
as Corporate Obligee

and

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,
as Obligor

TO THE EXTENT, IF ANY, THAT THIS DOCUMENT CONSTITUTES
CHATTEL PAPER UNDER THE UNIFORM COMMERCIAL CODE,
NO SECURITY INTEREST IN THIS DOCUMENT MAY BE CREATED
THROUGH THE TRANSFER AND POSSESSION OF ANY
COUNTERPART OTHER THAN COUNTERPART NO. 1.

COUNTERPART NO. 8  OF8 SERIALLY NUMBERED
MANUALLY EXECUTED COUNTERPARTS.

(2001)


                                                                                                                                   




TABLE OF CONTENTS

Page

1.

Definitions.

1

2.

Agreement for Financing of Equipment.

1

3.

Acknowledgment of Financed Equipment.

2

4.

Delivery, Acceptance and Leasing of Equipment.

2

5.

Term.

2

6.

Return of Equipment.

3

6.1.

Redelivery.

3

6.2.

Storage.

4

6.3.

Holdover Equipment Payment.

4

6.4.

Specific Performance.

4

7.

Payments.

4

7.1.

Interim Equipment Payment.

4

7.2.

Basic Equipment Payment.

5

7.3.

[Intentionally Deleted.]

5

7.4.

Supplemental Payments.

5

7.5.

Method of Payment.

5

7.6.

Applicable Debt Rate.

5

7.7.

Business Day Convention

5

8.

Net Financing Agreement.

5

9.

Further Assurances.

6

10.

Use of Equipment; Compliance with Laws.

6

11.

Maintenance and Repair of Equipment.

7

12.

Alterations; Modifications; Replacements

8

13.

Identification Marks; Inspection.

8

14.

Assignment and Leasing.

9

14.1.

By Obligor.

9

14.2.

By Corporate Obligee.

10

14.3.

Registration.

10

15.

11

16.

Loss, Damage or Destruction.

11

16.1.

Risk of Loss, Damage or Destruction.

11

16.2.

Payment of Casualty Loss Value Upon an Event of Loss.

11

16.3.

Application of Payments Not Relating to an Event of Loss.

12

17.

Insurance.

12

18.

NO CORPORATE OBLIGEE WARRANTIES.

13

19.

Assignment of Manufacturer Warranties.

13

20.

Events of Default.

14

21.

Remedies Upon Default.

15

22.

Corporate Obligee's Right to Perform for Obligor.

17

23.

Late Charges.

17

24.

Notices.

17

25.

Obligor's Renewal and Transfer Options.

17

25.1.

Obligor's Renewal Option.

17

25.2.

Obligor's End of Term Transfer Option.

18

25.3.

Third Party Sale of Equipment.

19

25.4.

Obligor's Early Transfer Options.

19

26.

End of Term Equipment Payment Adjustment

20

26.1.

Third Party Sale of Equipment.

20

26.2.

Obligor Payment.

21

26.2.

shall have been terminated prior to the Termination Date.

21

27.

Governing Law, Jurisdiction and Venue; Waiver of Jury.

22

28.

Miscellaneous.

22

28.1.

22

28.2.

22

29.

Payments.

23

30.

Concerning Corporate Obligee.

23

EXHIBIT A-1   To Amended And Restated Equipment Leasing Agreement






AMENDED AND RESTATED EQUIPMENT LEASING AGREEMENT



AMENDED AND RESTATED EQUIPMENT LEASING AGREEMENT dated as of June 30, 2003
(herein, as amended, supplemented and otherwise modified from time to time,
called  “this Equipment Agreement”), between BTM CAPITAL CORPORATION, a Delaware
corporation (together with its successors and assigns, “Corporate Obligee”) and
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware corporation (together
with its successors and assigns, “Obligor”).



WHEREAS, pursuant to that certain Participation Agreement dated as of March 30,
2001 (as amended, the “Original Participation Agreement”) among State Street
Bank and Trust Company of Connecticut, National Association, not in its
individual capacity but as Trustee (“Original Trustee”), as “Obligee” thereunder
(“Original Obligee”), Obligor, Four Winds Funding Corporation, a Delaware
corporation, as “Lender”, Commerzbank Aktiengesellschaft, New York and Grand
Cayman Branches and Credit Suisse First Boston Corporation, collectively as
“Owner Participants” and Commerzbank Aktiengesellschaft, New York Branch, as
“Agent”, as “Security Trustee” and as “Equity Agent”, the Original Obligee and
Obligor entered into that certain Equipment Financing Agreement dated as of
March 30, 2001 (as amended, the “Original Equipment Agreement”); and



WHEREAS, Corporate Obligee has succeeded to the interests of Original Obligee
with respect to the Original Participation Agreement and the Original Equipment
Agreement and, as part of the transactions contemplated under the Amended and
Restated Participation Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Participation Agreement”) among Corporate Obligee, BTM Capital, as “Owner
Participant”, U.S. Bank National Association (“Trust Company”), not in its
individual capacity but solely as trustee (“Trust Obligee”) under a Trust
Agreement dated as of the date hereof (the “Trust Agreement”), Obligor, the
financial institutions named therein as Lenders and Bank of Tokyo-Mitsubishi
Trust Company, as “Security Trustee” and “Agent”.



In consideration of the mutual covenants and agreements set forth herein and in
the Participation Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



            1.         Definitions.  Unless the context otherwise requires,
capitalized terms used herein and not otherwise defined herein shall have
meanings set forth or referred to in Appendix A to the Participation Agreement
which Appendix A includes rules of usage and interpretation applicable hereto.



            2.         Agreement for Financing of Equipment.  Subject to, and
upon all of the terms and conditions of this Equipment Agreement, Corporate
Obligee hereby agrees to finance for Obligor and Obligor hereby agrees to
finance for Corporate Obligee each Item of Equipment for the Term with respect
to such Item.  So long as no Equipment Agreement Event of Default has occurred
and is continuing hereunder, Corporate Obligee agrees that it shall not
interfere with Obligor’s quiet enjoyment and use of any Item of Equipment
financed hereunder during the Term thereof.



            3.         Acknowledgment of Financed Equipment.  Corporate Obligee
and Obligor acknowledge and agree that all Items of Equipment have been financed
for Obligor pursuant to Section 3.1 of the Original Participation Agreement and
in accordance with the other Original Operative Documents and no further duty or
obligation exists on the part of Corporate Obligee to finance any additional
Items of Equipment thereunder.



            4.         Delivery, Acceptance and Leasing of Equipment.  Corporate
Obligee and Obligor hereby acknowledge and agree that (a) all Original Items of
Equipment have been delivered to and accepted by Obligor in accordance with the
terms and provisions of the Original Equipment Agreement; (b) Obligor has
inspected each such Original Item so delivered and neither provided Original
Obligee with written notice of any defect nor objected to any such Original Item
in accordance with Section 4 of the Original Equipment Agreement; and (c)
Obligor has executed and delivered to Original Obligee an Equipment Agreement
Supplement, dated the Acceptance Date thereof, for each such Original Item of
Equipment.  Corporate Obligee and Obligor hereby further acknowledge and agree
that (x) each Equipment Agreement Supplement executed by Original Obligee and
Obligor for each Original Item of Equipment evidences that such Original Item is
leased under, and is subject to, all of the terms, provisions and conditions of
this Equipment Agreement, and (y) constitutes Obligor’s unconditional and
irrevocable acceptance of such Original Item for all purposes of this Equipment
Agreement.  Corporate Obligee and Obligor hereby further acknowledge and agree
that (x) all Original Items of Equipment and all Original Items shall for all
purposes constitute the Items of Equipment and Items, respectively, hereunder
and under the other Operative Documents; (y) each Equipment Agreement Supplement
executed and delivered in connection with the Original Equipment Agreement shall
in all respects and for all purposes constitute the Equipment Agreement
Supplement hereunder and under the other Operative Documents; and (z) all Items
of Equipment shall be conclusively deemed to relate to the particular Related
Exhibit A attached to the Original Equipment Agreement and made a part thereof
that is so identified on the Related Equipment Agreement Supplement of such
Original Item, and, each Related Exhibit A attached to the Original Equipment
Agreement are herein incorporated by reference as if such Related Exhibit A were
attached hereto.



            5.         Term.   The Interim Term (if any) for each Item of
Equipment shall commence on the Acceptance Date thereof, and, unless sooner
terminated pursuant to the provisions hereof, shall end on the date immediately
prior to the Basic Term Commencement Date therefor.  The Basic Term for each
Item of Equipment shall commence on the Basic Term Commencement Date thereof
and, unless this Equipment Agreement is sooner terminated with respect to such
Item (or all Equipment) pursuant to the provisions hereof, shall end on the last
day of such Basic Term.  If not sooner terminated pursuant to the provisions
hereof, the Term for each Item of Equipment shall end on the last day of the
Basic Term thereof, or if this Equipment Agreement is renewed with respect to
such Item of Equipment pursuant to Section 25.1 hereof, on the last day of the
last Renewal Term thereof.



            6.         Return of Equipment.



                        6.1       Redelivery.  Upon the expiration or earlier
termination of the Term with respect to each Item of Equipment (unless Obligor
has exercised its transfer option with respect thereto pursuant to Sections 25.2
or 25.4 hereof or a third party sale thereof acceptable to Corporate Obligee is
consummated on the Termination Date with respect thereto pursuant to Section
25.3 hereof), Obligor will, at its expense, dismantle, surrender and deliver
possession of each Item of Equipment to Corporate Obligee at the Redelivery
Location with a certificate executed by a Responsible Officer of Obligor
certifying that the Item of Equipment is in the condition required hereunder, a
copy of an inventory list for each Item, proof of payment by Obligor to the
Person from whom Obligor acquired such Item of Equipment in the form of a
canceled check or wire transfer confirmation, all then current plans,
specifications and operating, maintenance, and repair manuals and logs relating
to each Item that have been prepared or received by Obligor, and with respect to
any Item of Equipment which qualifies for or is subject to any manufacturer’s
maintenance, repair or warranty policy, a statement or certificate that has been
signed by an authorized representative of the manufacturer attesting to such
condition.  At the time of such return to Corporate Obligee, each Item of
Equipment (and each part or component thereof) shall (a) meet the original
design specifications and operating standards of such Item, (b) be in as good
operating condition, state of repair and appearance as when delivered to Obligor
hereunder, ordinary wear and tear excepted, and in the condition required by
Section 11 hereof, (c) have no missing or damaged components such that its
value, utility or remaining useful life will be reduced, (d) comply (without any
reference to materiality) with all laws and rules referred to in Section 11
hereof, (e) have attached or affixed thereto any addition, modification or
improvement considered an accession thereto as provided in Section 12 hereof and
(f) have had removed therefrom in a workmanlike manner, (i) at Obligor’s option,
any addition, modification or improvement which, as provided in Section 12
hereof, is owned by Obligor, and (ii) any insignia or marking permitted pursuant
to Section 13 hereof, and (g) be free and clear of all Liens, other than a Lien
granted or placed thereon by Corporate Obligee, Lender, or any Assignee pursuant
to Section 14.2 hereof.  With respect to any Item of Equipment which has an hour
meter or similar device affixed to or relating to such Equipment, Obligor must
provide evidence of the total operating hours on such Item at redelivery, as
evidenced by such meter or similar device.  The total operating hours for each
such Item of Equipment in excess of 3000 hours per year shall be billed to
Obligor at a rate set by Corporate Obligee (which rate shall be reasonable in
all the circumstances).  All operating licenses and agreements pertinent to
operation of each Item of Equipment, whether or not included in the original
Agreement (other than non­­-transferable licenses to use software), that are
capable of being transferred, shall be fully transferable upon the expiration of
the Term to Corporate Obligee or its designee.  Obligor shall transfer any such
transferable license or agreement upon return of the Item of Equipment at
Obligor’s cost and expense.  Each Item of Equipment that qualifies for or is
subject to any manufacturer’s maintenance, repair or warranty policy must be
properly deinstalled in a manner consistent with such policy and in such a way
that the Item remains eligible for or subject to such policy, as appropriate,
and Obligor shall provide or shall cause a representative of the manufacturer of
such Item a certificate certifying that each Item of Equipment was deinstalled
in a manner consistent with such policy and remains eligible for or subject to
such policy, as appropriate.  Upon deinstallation each Item of Equipment shall
be secured properly for air or overland transport.  Each Item of Equipment
originally delivered to Obligor, secured for shock proof and minimum vibration
travel or delivered via air ride van shall be redelivered in a similar manner,
and each other Item of Equipment shall be delivered in the manner in which it
was delivered to Obligor or such other manner as is customary for such Item of
Equipment.  Obligor shall pay for any repairs necessary to restore any Item of
Equipment to the condition required by this Section 6.1.  The term “ordinary
wear and tear” as used herein shall not be construed as permitting any material
broken, damaged or missing items or components of any Item of Equipment.  Upon
redelivery, Obligor shall provide any additional documentation reasonably
requested by Corporate Obligee, at Corporate Obligee’s cost, relating to the
redelivery of or Corporate Obligee’s interest in each Item of Equipment.



            6.2       Storage.  For the purpose of delivering possession of any
Item of Equipment to Corporate Obligee as above required, Obligor shall at its
own cost, expense and risk cause each such Item of Equipment to be insured in
accordance with Section 17 hereof and stored at the Redelivery Location
identified therefor by Corporate Obligee at the risk of Obligor without charge
to Corporate Obligee or any Assignee for insurance, rent or storage until all
such Items of Equipment have been sold, leased or otherwise disposed of by
Corporate Obligee; provided however, Obligor’s obligations under this Section
6.2 shall terminate with respect to each Item of Equipment on the 90th day after
delivery of such Item to the Redelivery Location in the condition required by
Section 6.1 hereof.



            6.3.      Holdover Equipment Payment.  Each Item of Equipment shall
be deemed redelivered upon satisfaction of the obligations and conditions set
forth in Section 6.1 hereof.  Until each such Item of Equipment has been
returned to Corporate Obligee in the condition and as otherwise provided in this
Section 6, Obligor shall continue to pay Corporate Obligee, on the same dates on
which an Equipment Payment for such Item was payable during the Term thereof
125% of the Equipment Payment for such Item that was payable on the last Payment
Date of the Term thereof; provided, that during such holdover period, Obligor
shall use its best efforts to secure the return of the Equipment as required
under this Section 6.  The provision for payment pursuant to this Section 6
shall not abrogate Corporate Obligee’s right under this Section 6 to have such
Equipment returned to it hereunder.



            6.4.      Specific Performance.  The provisions of this Section 6
are of the essence of this Equipment Agreement, and upon application to any
court of equity having jurisdiction in the premises, Corporate Obligee shall be
entitled to a decree against Obligor requiring specific performance of the
covenants of Obligor set forth in this Section 6.



            7.         Payments.



                        7.1.      Interim Equipment Payment.  Obligor hereby
agrees to pay Corporate Obligee an Equipment Payment for each Item of Equipment
on each Payment Date during the Interim Term therefor, in an amount equal to the
sum of (a) the Debt Amortization Payment due on such Payment Date for such Item,
(b) an amount calculated by multiplying the Outstanding Debt Amount for such
Item on each day by the Applicable Debt Rate determined on a daily basis, and
(c) an amount calculated by multiplying the Equity Component for such Item by
the Equity Rate determined on a daily basis and in the case of clauses (b) and
(c) for the number of days elapsed since the immediately preceding Payment Date,
or in the case of the first payment of an Equipment Payment during the Interim
Term, the Acceptance Date thereof.



                        7.2.      Basic Equipment Payment.  Obligor hereby
agrees to pay Corporate Obligee an Equipment Payment for each Item of Equipment
on each Payment Date during the Basic Term therefor, in an amount equal to the
sum of (a) the Debt Amortization Payment due on such Payment Date for such Item
(b) an amount calculated by multiplying the Outstanding Debt Amount on each day
by the Applicable Debt Rate determined on a daily basis, and (c) an amount
calculated by multiplying the Equity Component for such Item on each day by the
Equity Rate for such date determined on a daily basis; and in the case of
clauses (b) and (c) for the number of days elapsed since the immediately
preceding Payment Date, or in the case of the first payment of an Equipment
Payment during the Basic Term, the Basic Term Commencement Date thereof.



                        7.3.      [Intentionally Deleted.]



                        7.4.      Supplemental Payments.  Obligor also agrees to
pay to Corporate Obligee, or to whoever shall be entitled thereto as expressly
provided herein, all Supplemental Payments, promptly as the same shall become
due and owing, and in the event of any failure on the part of Obligor so to pay
any such Supplemental Payment hereunder Corporate Obligee shall have all rights,
powers and remedies provided for herein or by law or equity or otherwise in the
case of nonpayment of Equipment Payments.



                        7.5.      Method of Payment.  All payments of Equipment
Payments and Supplemental Payments required to be made by Obligor to Corporate
Obligee or an Assignee (or, in the case of Supplemental Payments, any other
Person entitled thereto) shall be made in immediately available funds.  In the
event of any assignment to an Assignee pursuant to Section 14.2 hereof, all
payments which are assigned to such Assignee, whether Equipment Payments,
Supplemental Payments or otherwise, shall be paid in such manner as shall be
designated by Corporate Obligee or such Assignee.  Subject to the security
assignment and the obligations of Obligor with respect thereto in Section 7 of
the Participation Agreement, all payments of Equipment Payments required to be
made by Obligor to Corporate Obligee hereunder shall be paid at the address or
bank account as Corporate Obligee may hereafter designate in writing to
Obligor.  Time is of the essence in connection with the payment of Equipment
Payments, and Supplemental Payments.



                        7.6.      Applicable Debt Rate.  The Applicable Debt
Rate for each Item of Equipment shall be the LIBOR Rate then in effect for the
Notes issued by Obligees under the Participation Agreement; provided however,
upon the occurrence of any Illegality Event, the Applicable Debt Rate will be
the Alternate Rate as of the date interest on such Notes commences to accrue at
the Applicable Debt Rate in accordance with Section 8.6 of the Participation
Agreement.  At least three (3) Business Days before each Payment Date, Corporate
Obligee or its designee shall advise Obligor of the total amount due on such
Payment Date.  Except as may otherwise be provided herein, no Equipment Payments
or portion thereof may be prepaid.



                        7.7.      Business Day Convention.  Unless otherwise
provided herein, any payment or prepayment of amounts due in accordance with the
terms hereof which is due on a date which is not a Business Day shall be payable
on the next succeeding Business Day.



            8.         Net Financing Agreement.  This Equipment Agreement is a
net financing agreement.  Obligor acknowledges and agrees that its obligations
hereunder, including, without limitation, its obligations to pay Equipment
Payments and all Supplemental Payments payable hereunder, shall be unconditional
and irrevocable under any and all circumstances, shall not be subject to
cancellation, termination, modification or repudiation by Obligor, and shall be
paid and performed by Obligor without notice or demand and without any
abatement, reduction, diminution, setoff, defense, counterclaim or recoupment
whatsoever, including, without limitation, any abatement, reduction, diminution,
setoff, defense, counterclaim, withholding or recoupment due or alleged to be
due to, or by reason of, any past, present or future claims which Obligor may
have against Corporate Obligee, Owner Participant, Trust Company, any Assignee,
any Lender any manufacturer or supplier of any Item of Equipment or any part
thereof, or any other Person for any reason whatsoever, or any defect in any
Item of Equipment or any part thereof, or the condition, design, operation or
fitness for use thereof, any damage to, or any loss or destruction of, any Item
of Equipment or any part thereof, or any Liens or rights of others with respect
to any Item of Equipment or any part thereof, or any prohibition or interruption
of or other restriction against Obligor’s use, operation, possession,
maintenance, insurance, improvement or return of the Equipment or any Item
thereof, for any reason whatsoever, or any interference with such use, operation
or possession by any Person or entity, or any default by Corporate Obligee in
the performance of any of its obligations herein contained, or any other
indebtedness or liability, howsoever and whenever arising, of Corporate Obligee,
Trust Company or of any Assignee, or of Obligor to any other Person, or by
reason of insolvency, bankruptcy or similar proceedings by or against Corporate
Obligee, Trust Company, any Assignee, Obligor or any other Person, or for any
other reason whatsoever, whether similar or dissimilar to any of the foregoing,
any present or future law to the contrary notwithstanding; it being the
intention of the parties hereto that all Equipment Payments and Supplemental
Payments payable by Obligor hereunder shall continue to be payable in all events
and in the manner and at the times herein provided, without notice or demand,
unless the obligation to pay the same shall be terminated pursuant to the
express provisions of this Equipment Agreement.



            9.         Further Assurances.   For each Item of Equipment located
in the United States, Germany, or England, Obligor will, at its own expense,
make, execute, endorse, acknowledge, file and/or deliver to Corporate Obligee
from time to time such confirmatory assignments, conveyances, financing and
continuation statements, transfer endorsements, powers of attorney, notes,
reports and other assurances or instruments and take such further actions which
are appropriate or advisable to perfect, preserve or protect Corporate Obligee’s
security interest granted hereunder and each Equipment Agreement Supplement or
which Corporate Obligee deems necessary or advisable in order to obtain the full
benefits of the Liens created or intended to be created hereunder and
thereunder, and will take such other actions reasonably requested by Corporate
Obligee to effectuate the intent of the Operative Documents.  To the extent
permitted by Applicable Law, Obligor authorizes Corporate Obligee to file any
such financing and continuation statements and amendments and supplements
thereto without the signature of Obligor and ratifies the filing of any such
financing statements, amendments and supplements filed by Corporate Obligee
prior to the date hereof, and Obligor will pay all applicable filing fees and
related expenses.



            10.       Use of Equipment; Compliance with Laws.  Obligor agrees
that each Item of Equipment will be used and operated solely in the conduct of
its business or that of its Subsidiaries in the manner for which it was
intended, in accordance with the license or certificate, if any, provided by the
manufacturer thereof and in compliance with any and all insurance policy terms,
conditions and provisions and in all material respects with all Applicable Laws
of any Governmental Entity applicable to the use and operation of the Equipment,
including, without limitation, environmental, noise and pollution laws
(including notifications and reports).  Obligor shall procure and maintain in
effect all licenses, registrations, certificates, permits, approvals and
consents required by federal, national, state or local laws or by any
governmental body, agency or authority in connection with the ownership,
delivery, installation, use and operation of each Item of Equipment, including,
without limitation, those required by environmental, noise and pollution laws
(including notifications and reports) and including, in the case of any Item
subject to titling and registration laws, all titles, registrations,
registration plates, permits, licenses, and all renewals thereof.  Other than as
expressly set forth in the following sentence, no Item of Equipment shall be
used or located at a location other than that identified therefor on the Related
Equipment Agreement Supplement and in no event shall any Item of Equipment be
used or located outside of the Permitted Countries.  Obligor shall keep Items of
Equipment with an aggregate value equal to or greater than 75% of the total
Acquisition Costs for all Items of Equipment previously financed under this
Agreement in the United States, Germany, or the United Kingdom, provided,
however, that Items of Equipment, the aggregate of the Acquisition Costs for
which does not exceed $1,500,000 may, subject to the prior written consent of
Corporate Obligee and the Majority Lenders, be located in Mexico.  Obligor shall
use reasonable precautions to prevent loss or damage to each Item of Equipment
from fire and other hazards.  Obligor shall not permit any Item of Equipment to
be used in any unlawful trade or in any manner that would violate any law that
would expose such Item of Equipment to penalty, forfeiture or capture.



            11.       Maintenance and Repair of Equipment.  Obligor agrees, at
its own cost and expense, to keep, repair, maintain, service and preserve the
Equipment in good repair, operating and serviceable condition and shall keep the
Equipment in order and condition equal to or better than other equipment of the
same type owned by Obligor, and in compliance in all material respects with all
requirements of law applicable to the maintenance and condition of the
Equipment, including, without limitation, environmental, noise and pollution
laws and regulations (including notifications and reports) of any legislative,
executive, administrative or judicial body exercising any power or jurisdiction
over the Equipment, to the extent that such laws and rules affect the title,
operation, maintenance or use of the Equipment, and in the event that such laws
or rules require any alteration, replacement or addition of or to any part on
any Equipment, Obligor will conform therewith at its own expense.  With respect
to any Item of Equipment which qualifies for or is subject to any manufacturer’s
maintenance, repair or warranty policy, such maintenance or repair will be only
performed in a manner consistent with such policy.  Obligor agrees to prepare
and deliver to Corporate Obligee and any Assignee within a reasonable time prior
to the required date of filing (or, to the extent permissible, file on behalf of
Corporate Obligee and any Assignee) any and all reports (other than income tax
returns) to be filed by Corporate Obligee or any Assignee with any Governmental
Entity by reason of the ownership by Corporate Obligee or any Assignee of the
Items of Equipment or the leasing thereof to Obligor.  Obligor agrees to
maintain all records, logs and other materials required by any Governmental
Entity having jurisdiction over the Items of Equipment or Obligor, to be
maintained in respect of each Item of Equipment.  Obligor hereby waives any
right now or hereafter conferred by law to make repairs on the Equipment at the
expense of Corporate Obligee.



            12.       Alterations; Modifications; Replacements.  In case any
Item of Equipment (or any equipment, part or appliance therein) is required to
be altered, added to, replaced or modified in order to comply with any laws,
regulations, requirements or rules (“Required Alteration”) pursuant to Sections
10 or 11 hereof, Obligor agrees to make such Required Alteration at its own
expense and the same shall, without further act, immediately be and become the
property of, and title shall vest in, Corporate Obligee free and clear of all
Liens other than Liens granted or placed thereon by Corporate Obligee or any
Assignee pursuant to Section 14.2 hereof or other Permitted Liens and subject to
the terms of this Equipment Agreement.  Obligor may make any optional alteration
to any Item of Equipment (“Optional Alteration”) provided such Optional
Alteration does not impair the value, use or remaining useful life of such Item
of Equipment.  In the event such Optional Alteration is readily removable
without impairing the value, use or remaining useful life of the Item of
Equipment, and is not a part, item of equipment or appliance which replaces any
part, item of equipment or appliance originally incorporated or installed in or
attached to such Item of Equipment on the Acceptance Date therefor or any part,
item of equipment or appliance in replacement of or substitution for any such
original part, item of equipment or appliance, any such Optional Alteration
shall be and remain the property of Obligor.  To the extent such Optional
Alteration is not readily removable without impairing the value, use or
remaining useful life of the Item of Equipment to which such Optional Alteration
has been made, or is a part, item of equipment or appliance which replaces any
part, item of equipment or appliance originally incorporated or installed in or
attached to such Item of Equipment on the Acceptance Date therefor or any part,
item of equipment or appliance in replacement of or substitution for any such
original part, item of equipment or appliance, the same shall, without further
act, immediately be and become the property of, and title shall vest in,
Corporate Obligee free and clear of all Liens other than Liens granted or placed
thereon by Corporate Obligee or any Assignee pursuant to Section 14.2 hereof and
subject to the terms of this Equipment Agreement.  Any parts installed or
replacements made by Obligor upon any Item of Equipment pursuant to its
obligation to maintain and keep the Equipment in good and serviceable operating
condition and repair under Section 11 hereof shall be considered accessions to
such Item of Equipment and title thereto or security interest therein shall be
immediately vested in Corporate Obligee.  Except as required or permitted by the
provisions of this Section 12, Obligor shall not modify an Item of Equipment
without the prior written authority and approval of Corporate Obligee.  Subject
to the prior written consent of Corporate Obligee and the Majority Lenders
(which consent shall be at the sole and absolute discretion of each such Person)
and on terms acceptable to such Person, Obligor may from time to time replace an
Item of Equipment with other equipment.



            13.       Identification Marks; Inspection.  Obligor shall use
commercially reasonable efforts to keep and maintain, plainly, distinctly and
conspicuously marked on each Item, the words “Financed by BTM Capital
Corporation, subject to a security interest in favor of Bank of Tokyo-Mitsubishi
Trust Company as Security Trustee” or other appropriate words designated by
Corporate Obligee, with appropriate changes thereof and additions thereto as
from time to time may be required by law in order to protect Corporate Obligee’s
and any Assignee’s interests in such Item and the rights of Corporate Obligee
and of any Assignee unless the size or characteristics of such Item would make
such obligation unduly burdensome or commercially impracticable.  Obligor shall
not allow the name of any Person, to be placed upon any Item of Equipment as a
designation that might be interpreted as indicating a claim of ownership thereto
or a security interest therein by any Person other than Corporate Obligee or any
Assignee.  Upon the request of Corporate Obligee, Obligor shall (i) make the
Equipment and Obligor’s books, records and accounts with respect to the
Equipment available to Corporate Obligee, Assignee or any of their designees for
inspection and, for the purpose of inspecting any Items of Equipment for which
Obligor’s end of term transfer option set forth in Section 25.2 has expired,
such inspection may include, the use of photographic and video equipment and
(ii) make a good faith effort to discuss with Corporate Obligee or its designees
from time to time as Corporate Obligee or its designees deem reasonably
necessary the Obligor’s affairs, finances and accounts.  If Obligor does not
elect to renew this Equipment Agreement and does not elect to acquire rights and
interests in the Equipment in accordance with the provisions and deadlines
contained herein, Obligor shall, at any time prior to thirty (30) days prior to
the Termination Date, permit Corporate Obligee or any designee thereof to
inspect each Item of Equipment in full operation.  The location for the
inspection or demonstration of any Item of Equipment shall be the location
designated for such Item on the Related Equipment Agreement Supplement;
provided, however, if at the time of Corporate Obligee’s or Assignee’s request
an Equipment Agreement Event of Default has occurred and is continuing, Obligor
shall make the Equipment available to Corporate Obligee or Assignee for
inspection at a location in the United States or Europe reasonably determined by
Corporate Obligee.



            14.       Assignment and Leasing.



                        14.1     By Obligor.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS SECTION 14.1, OBLIGOR WILL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF CORPORATE OBLIGEE, LEASE ANY ITEM OF EQUIPMENT, OR ASSIGN, TRANSFER
OR ENCUMBER ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER.  ANY ATTEMPTED LEASE
IN VIOLATION HEREOF AND ANY ASSIGNMENT, TRANSFER OR ENCUMBERING BY OBLIGOR OF
ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER IN VIOLATION HEREOF SHALL BE NULL
AND VOID.  Obligor may, without Corporate Obligee’s consent, lease any Item of
Equipment to Subsidiaries of Obligor in the ordinary course of business.  Any
such lease or financing agreement (together will all amendments, modifications
and supplements thereto, a “Subsidiary Equipment Agreement”) shall be, and shall
expressly state that it is, subject and subordinate in all respects to this
Equipment Agreement and the rights of Corporate Obligee (and any Assignee)
hereunder including Corporate Obligee’s right to possession of the Equipment
upon an Equipment Agreement Event of Default, shall prohibit subleasing, shall
not have a term that may exceed the remaining portion of the Term of such Item
of Equipment, and shall be secured by a first priority security interest granted
by such Subsidiary in favor of Obligor, which security interest shall be a
perfected security interest for all Equipment located in the United States. 
Obligor and Corporate Obligee hereby acknowledge and agree that Obligor leased
certain of the Original Equipment to certain of its Subsidiaries under
Subsidiary Equipment Agreements in accordance with the terms of the Original
Equipment Agreement and that Obligor shall amend such Subsidiary Equipment
Agreements within ten (10) days hereof to the extent necessary as a result of
the amendments, assignments and assumptions that occurred on the Restructuring
Date.  Obligor shall promptly deliver to Security Trustee the original
counterpart of each Subsidiary Equipment Agreement and shall provide prompt
notice to Corporate Obligee (including the name and address of the lessee) of
any lease or sublease to or financing agreement with a third party having a term
coterminous with the then current Term of the Items of Equipment subject to such
lease, sublease or financing agreement.  Obligor shall deliver a certified
schedule of all such leases, subleases and financing agreements to Corporate
Obligee by March 31 and September 30 of each year during the Term that were in
effect at any time during the preceding calendar year and otherwise at Corporate
Obligee’s reasonable request.  No such leasing by Obligor will reduce any of the
obligations of Obligor hereunder or the rights of Corporate Obligee (and any
Assignee) hereunder, and all of the obligations of Obligor hereunder shall be
and remain primary and shall continue in full force and effect as the
obligations of a principal and not of a guarantor or surety.



            14.2.    By Corporate Obligee.  Corporate Obligee may sell, assign,
transfer or grant a security interest in all or any part of Corporate Obligee’s
rights, obligations, title or interest in, to and under the Equipment or any
Item(s) thereof, this Equipment Agreement, any Equipment Agreement Supplement
and/or any Equipment Payment and Supplemental Payments payable under this
Equipment Agreement or any Equipment Agreement Supplement without Obligor’s
consent. Any entity to whom any such sale, assignment, transfer or grant of
security interest is made is herein called an “Assignee” and any such sale,
assignment, transfer or grant of security interest is herein called an
“assignment”.  An Assignee may re‑assign and/or grant a security interest in any
of such rights, obligations, title or interest assigned to such Assignee without
Obligor’s consent.  Obligor agrees to execute related acknowledgments and other
documents that may be reasonably requested by Corporate Obligee or an Assignee. 
Each Assignee shall have and may enforce all of the rights and benefits of
Corporate Obligee hereunder with respect to the Item(s) of Equipment and related
Equipment Agreement Supplement(s) covered by the assignment, including, without
limitation, the provisions of Section 8 hereof.  Each such assignment shall be
subject to Obligor’s rights hereunder so long as no Equipment Agreement Event of
Default has occurred and is continuing.  Obligor shall be under no obligation to
any Assignee except upon written notice of such assignment from Corporate
Obligee or, in the case of a reassignment, from the Assignee.  Upon written
notice to Obligor of an assignment in accordance with this Section 14.2, Obligor
agrees to pay the Equipment Payments and Supplemental Payments with respect to
the Item(s) of Equipment covered by such assignment to such Assignee in
accordance with the instructions specified in such notice without any abatement,
defense, setoff, counterclaim or recoupment whatsoever, and to otherwise comply
with all notices, directions and demands which may be given by Corporate Obligee
or such Assignee with respect to such Item(s), in accordance with the provisions
of this Equipment Agreement. Notwithstanding any such assignment, all
obligations of Corporate Obligee to Obligor under this Equipment Agreement shall
be and remain enforceable by Obligor against Corporate Obligee and any Assignee
to whom an assignment has been made.



            14.3.    Registration.  This Equipment Agreement is a registered
instrument.  Corporate Obligee will establish and maintain registration books in
which it will register, and register any assignment effected in compliance with
Section 14 hereof of, each of Corporate Obligee’s and Obligor’s interest in this
Equipment Agreement or any portion thereof and which identifies each registered
holder of any interest in this Equipment Agreement or any portion thereof. 
Except for the interests of the Security Trustee pursuant to the Operative
Documents, no transfer by Corporate Obligee or Obligor of any interest in this
Equipment Agreement shall be effective unless and until such transfer is made
upon the registration books maintained by Corporate Obligee.



            15.       Obligor will not directly or indirectly create, incur,
assume or suffer to exist any Lien on or with respect to (a) any Item of
Equipment or any part thereof, Corporate Obligee’s title thereto, or any
interest therein or proceeds thereof, or (b) this Equipment Agreement or any of
Corporate Obligee’s interests hereunder, except (i) Permitted Liens or (ii) any
Lien granted or placed thereon by Corporate Obligee, Lender, or any Assignee
pursuant to Section 14.2 hereof or any Person with a claim against Corporate
Obligee or any Assignee.  Obligor, at its own expense, will promptly pay,
satisfy and otherwise take such actions as may be necessary to keep this
Equipment Agreement and each Item of Equipment free and clear of, and to duly
discharge or eliminate or bond in a manner satisfactory to Corporate Obligee and
each Assignee, any such Lien not excepted above if the same shall arise at any
time. Obligor will notify Corporate Obligee and each Assignee in writing
promptly upon becoming aware of any tax or other Lien (other than any Lien
excepted above) that shall attach to the Equipment or any Item of Equipment, and
of the full particulars thereof.



            16.       Loss, Damage or Destruction.



                        16.1     Risk of Loss, Damage or Destruction.  Obligor
hereby assumes all risk of loss, damage, theft, taking, destruction,
confiscation, requisition or commandeering, partial or complete, of or to each
Item of Equipment, however caused or occasioned, such risk to be borne by
Obligor with respect to each Item of Equipment from the date of this Equipment
Agreement, and continuing until such Item of Equipment has been returned to
Corporate Obligee in accordance with the provisions of Section 6 hereof, the
rights and interests in which have been transferred to Obligor in accordance
with the provisions of Section 25.2 or 25.4 hereof, or has been sold in
accordance with Section 25.3 hereof.  Obligor agrees that no occurrence
specified in the preceding sentence shall impair, in whole or in part, any
obligation of Obligor under this Equipment Agreement, including, without
limitation, the obligation to pay Equipment Payments.



                        16.2     Payment of Casualty Loss Value Upon an Event
of  Loss.  If an Event of Loss occurs with respect to an Item of Equipment
during the Term thereof, Obligor shall give Corporate Obligee prompt written
notice thereof and shall pay to Corporate Obligee on the corresponding Casualty
Loss Value Payment Date the sum of (a) all unpaid Equipment Payments payable for
such Item of Equipment for the entire Equipment Payment Period in which the
Event of Loss has occurred, plus (b) the Casualty Loss Value of such Item of
Equipment determined as of the Casualty Loss Value Payment Date, plus (c) all
other Supplemental Payments due for such Item of Equipment as of the date of
payment of the amounts specified in the foregoing clauses (a) and (b).  Any
payments received at any time by Corporate Obligee or by Obligor from any
insurer or other party (except Obligor) as a result of the occurrence of such
Event of Loss will be applied in reduction of Obligor’s obligation to pay the
foregoing amounts, if not already paid by Obligor, or, if already paid by
Obligor, will be applied to reimburse Obligor for its payment of such amount,
unless an Equipment Agreement Event of Default shall have occurred and be
continuing.  Upon payment in full of such Casualty Loss Value, Equipment
Payments and Supplemental Payments, (a) the obligation of Obligor to pay
Equipment Payments hereunder with respect to such Item of Equipment shall
terminate and the Term of such Item shall terminate, and (b) Corporate Obligee
shall renounce all title and rights to such Item of Equipment.



                        16.3     Application of Payments Not Relating to an
Event of Loss.  Any payments (including, without limitation, insurance proceeds)
received at any time by Corporate Obligee or Obligor from any Governmental
Entity or other party with respect to any loss or damage to any Item or Items of
Equipment not constituting an Event of Loss, will be applied directly in payment
of repairs or for replacement of property in accordance with the provisions of
Sections 11 and 12 hereof, if not already paid by Obligor, or if already paid by
Obligor and no Equipment Agreement Event of Default shall have occurred and be
continuing, shall be applied to reimburse Obligor for such payment, and any
balance remaining after compliance with the provisions of said Sections with
respect to such loss or damage shall be retained by Obligor.  If any Equipment
Agreement Event of Default shall have occurred and is continuing, all payments
hereunder shall be paid to Corporate Obligee or its Assignee as security for
amounts owed by Obligor hereunder.



            17.       Insurance.  Obligor will cause to be carried and
maintained, at its sole expense, with respect to each Item of Equipment at all
times during the Term thereof and for the geographic area in which such Item is
at any time located and until such Item of Equipment has been returned to
Corporate Obligee pursuant to Section 6 hereof, the rights and interests therein
have been transferred to Obligor pursuant to Section 25.2 or 25.4 hereof or sold
to a third party pursuant to Section 25.3.2 hereof (a) physical damage insurance
(including theft and collision insurance) insuring against all risks of physical
loss or damage to the Equipment (“Property Insurance”), in an amount not less
than the greater of the Casualty Loss Value of such Item of Equipment and the
replacement value of the Equipment, and (b) insurance against liability for
bodily injury, death and property damage resulting from the use and operation of
the Equipment (including sudden and accidental environmental pollution coverage)
(“Liability Insurance”) in an amount not less than $25,000,000 per occurrence,
but in no event shall the insurance coverage described in clauses (a) and (b)
above provide less coverage than the insurance coverage on any other similar
equipment owned or leased by Obligor.  The insurance coverage described in the
preceding sentence shall have deductibles no greater than those applicable to
insurance on similar equipment owned or leased by Obligor.  Such Property
Insurance policy or policies will name Obligor and Corporate Obligee as the sole
loss payees and Corporate Obligee and each Assignee as additional insureds. Such
Liability Insurance policy or policies will name each Obligor Indemnified Person
as an additional insured.  All such policies will provide that the insurers
waive any claim for premiums and any right of subrogation or setoff against the
Obligor Indemnified Persons and that the same may not be invalidated against any
Obligor Indemnified Person by reason of any violation of a condition or breach
of warranty of the policies or the application therefor by Obligor, that the
policies may be canceled or materially altered or reduced in coverage (except as
otherwise permitted under the terms of this Equipment Agreement) by the insurer
only after thirty (30) days’ prior written notice from Obligor’s insurance
broker to Corporate Obligee, Trust Company, Owner Participant and each Assignee,
and that the insurer will give written notice to Corporate Obligee, Trust
Company, Owner Participant, Agent and each Assignee in the event of nonpayment
of premium by Obligor when due. The policies of insurance required under this
Section 17 shall be valid and enforceable policies issued by insurers of
recognized responsibility and shall provide coverage with respect to incidents
occurring anywhere in the United States or Canada or Europe.  In the event that
any of such Liability Insurance policies shall now or hereafter provide coverage
on a “claims‑made” basis, Obligor shall continue to maintain such policies in
effect for a period of not less than three (3) years after the expiration of the
Term of the last Item of Equipment financed hereunder.  Upon the execution of
this Equipment Agreement and thereafter not less than thirty (30) days prior to
the expiration dates of any expiring policies required under this Section 17,
Obligor shall furnish Corporate Obligee with certificates of the insurance
coverage required by this Section 17.  If requested by any Obligor Indemnified
Person in connection with a claim made or any suit, action or proceeding brought
against any Obligor Indemnified Person, copies of the policies evidencing such
insurance coverage, shall be delivered by Obligor to such Obligor Indemnified
Person. Any certificate of insurance issued with respect to a blanket policy
covering other equipment not subject to this Equipment Agreement shall
specifically describe the Equipment as being included therein and covered
thereby to the full extent of the coverages and amounts required hereunder.  If
Obligor shall fail to cause the insurance required under this Section 17 to be
carried and maintained, Corporate Obligee, Trust Company, Owner Participant, any
Lender or any Assignee may, but shall not be required to, provide such insurance
and Obligor shall reimburse Corporate Obligee, Trust Company, Owner Participant,
any Lender or any such Assignee, as the case may be, upon demand for the cost
thereof as a Supplemental Payment hereunder together with interest thereon at
the Overdue Rate from the date such cost was incurred.

            18.       NO CORPORATE OBLIGEE WARRANTIES.  CORPORATE OBLIGEE HEREBY
FINANCES THE EQUIPMENT FOR OBLIGOR AS‑IS WHERE-IS, WITH ALL FAULTS AND IN
WHATEVER CONDITION IT MAY BE IN, AND EXPRESSLY DISCLAIMS AND MAKES NO
REPRESENTATION OR WARRANTY, EITHER EXPRESSED OR IMPLIED, AS TO THE DESIGN,
CONDITION, QUALITY, CAPACITY, MERCHANTABILITY, DURABILITY, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF, OR ANY OTHER MATTER CONCERNING, THE
EQUIPMENT.  OBLIGOR HEREBY WAIVES ANY CLAIM (INCLUDING ANY CLAIM BASED ON STRICT
OR ABSOLUTE LIABILITY IN TORT OR INFRINGEMENT) IT MIGHT HAVE AGAINST CORPORATE
OBLIGEE OR OWNER PARTICIPANT FOR ANY LOSS, DAMAGE (INCLUDING INCIDENTAL OR
CONSEQUENTIAL DAMAGE) OR EXPENSE CAUSED BY THE EQUIPMENT OR BY OBLIGOR’S LOSS OF
USE THEREOF FOR ANY REASON WHATSOEVER, INCLUDING COMPLIANCE WITH ENVIRONMENTAL
LAWS (WHICH ITEMS OF EQUIPMENT, OBLIGOR ACKNOWLEDGES, WERE SELECTED BY OBLIGOR
ON THE BASIS OF ITS OWN JUDGMENT WITHOUT RELIANCE ON ANY STATEMENTS,
REPRESENTATIONS, GUARANTIES OR WARRANTIES MADE BY CORPORATE OBLIGEE).



            19.       Assignment of Manufacturer Warranties.  So long and only
so long as an Equipment Agreement Event of Default shall not have occurred and
be continuing, and so long and only so long as the Equipment shall be subject to
this Equipment Agreement and Obligor shall be entitled to possession of the
Equipment hereunder, Corporate Obligee authorizes Obligor, at Obligor’s expense,
to assert for Corporate Obligee’s account, all rights and powers of Corporate
Obligee under any manufacturer’s, vendor’s or dealer’s warranty on the Equipment
or any part thereof and Corporate Obligee agrees to use reasonable efforts at
Obligor’s expense to assist Obligor in obtaining the benefits of such
warranties; provided, however, that Obligor shall indemnify, protect, save,
defend and hold harmless Corporate Obligee from and against any and all claims,
and all costs, expenses, damages, losses and liabilities incurred or suffered by
Corporate Obligee in connection therewith, as a result of, or incident to, any
action by Obligor pursuant to the foregoing authorization. 



            20.       Events of Default.  Any of the following events shall
constitute an Equipment Agreement Event of Default:



                        (a)        Obligor shall fail to make any payment of an
Equipment Payment within five (5) days after the same is due and payable or any
Supplemental Payment within fifteen (15) days after the same is due and payable;
or



                        (b)        Obligor shall fail to observe or perform any
of the covenants, agreements or obligations of Obligor set forth in the Sections
14.1 or 17 hereof or in Section 6.7 of the Participation Agreement; or



                        (c)        Obligor shall fail to perform or observe any
other covenant, condition, or agreement to be performed or observed by it under
this Equipment Agreement, any Equipment Agreement Supplement, the Participation
Agreement, or in any agreement or certificate furnished to Corporate Obligee or
any Assignee in connection herewith or therewith, and such failure shall
continue unremedied for thirty (30) days after written notice to Obligor
specifying such failure and demanding the same to be remedied; or



                        (d)        (i) Obligor shall default under any
agreements or instruments relating to any Indebtedness or Material Obligations
of Obligor or any other event shall occur and shall continue after the
applicable grace period, if any, specified in such agreements or instruments,
but only if (x) such default is a payment default that occurs upon the scheduled
maturity of such Indebtedness or Material Obligations or (y) the effect of such
default or event is to permit the acceleration of the maturity of such
Indebtedness or Material Obligations and in either the case of (x) or (y), the
aggregate principal amount of all such Indebtedness (other than obligations
under the Multi-Currency Credit Agreement) or Material Obligations is equal to
or greater than $25,000,000, or (ii) any one or more Subsidiaries of Obligor
shall default under any agreements or instruments relating to any Indebtedness
or Material Obligations of such Subsidiary or Subsidiaries, or any other event
shall occur and shall continue after the applicable grace period, if any,
specified in such agreements or instruments, but only if (x) such default is a
payment default that occurs upon the scheduled maturity of such Indebtedness or
Material Obligations or (y) the effect of such default or event is to accelerate
the maturity of such Indebtedness or Material Obligations and in either the case
of (x) or (y), the aggregate principal amount of all such Subsidiary
Indebtedness or Subsidiary Material Obligations is equal to or greater than
$25,000,000; or



                        (e)        Obligor shall become insolvent; or Obligor or
any Subsidiary thereof shall make an assignment for the benefit of creditors or
consent to the appointment of a trustee or receiver; or a trustee or a receiver
shall be appointed for Obligor or any Subsidiary thereof or for a substantial
part of the property of Obligor or any Subsidiary thereof without its consent
and shall not be dismissed for a period of sixty (60) days; or any petition for
the relief, reorganization or arrangement of Obligor or any Subsidiary thereof
or any other petition in bankruptcy or for the liquidation, insolvency or
dissolution of Obligor or any Subsidiary thereof, shall be filed by or against
Obligor or any Subsidiary thereof and, if filed against Obligor or any
Subsidiary thereof, shall be consented to or be pending and not dismissed for a
period of sixty (60) days, or an order for relief under any bankruptcy or
insolvency law shall be entered by any court or Governmental Entity of competent
jurisdiction with respect to Obligor or any Subsidiary thereof; or any execution
or writ or process shall be issued under any action or proceeding against
Obligor or any Subsidiary thereof whereby any of the Equipment may be taken or
restrained and such execution or writ or process is not stayed within sixty (60)
days; or Obligor’s corporate existence shall cease; or



                        (f)         any representation, warranty, statement or
certification made by Obligor under this Equipment Agreement, in any Equipment
Agreement Supplement, the Participation Agreement or in any document or
certificate furnished to Original Obligee, Corporate Obligee or any Assignee in
connection herewith or therewith, or pursuant hereto or thereto, shall prove to
be untrue or incorrect when made (or deemed made) except for inaccuracies or
misstatements when made (or deemed made) that would not have a material effect
on Obligor’s ability to fulfill its obligations under this Equipment Agreement
or the Participation Agreement; or



                        (g)        final judgments or orders for the payment of
money in the aggregate in excess of $25,000,000 (other than judgments or orders
with respect to which Obligor provides Corporate Obligee with a written
acknowledgment from Obligor’s insurer that such judgment is covered by an
insurance policy issued by such insurer) shall be rendered against Obligor or
any Subsidiary and Obligor or such Subsidiary shall not discharge the same or
provide for its discharge in accordance with its terms, or procure a stay of
execution thereof, within sixty (60) days after the date of entry thereof and
within said period of sixty (60) days (or such longer period during which
execution of such judgment shall have been stayed) appeal therefrom and cause
the execution thereof to be stayed during such appeal;



            21.       Remedies Upon Default.  Upon the occurrence of any
Equipment Agreement Event of Default and at any time thereafter so long as the
same shall be continuing, Corporate Obligee may (except in the case of an
Equipment Agreement Event of Default of the type described in Section 20(e)
hereof, in which case Corporate Obligee shall be deemed automatically without
further act to have elected the remedy set forth in clause (d) below) exercise
one or more of the following remedies as Corporate Obligee in its sole
discretion shall elect:

                        (a)        Corporate Obligee may terminate or cancel
this Equipment Agreement, without prejudice to any other remedies of Corporate
Obligee hereunder, with respect to all or any Item of Equipment, and whether or
not this Equipment Agreement has been so terminated, may enter the premises of
Obligor, subject to Obligor’s normal safety and security concerns, including
standard confidentiality requirements, or any other party to take immediate
possession of the Equipment and remove all or any Item of Equipment by summary
proceedings or otherwise, or may cause Obligor, at Obligor’s expense, to store,
maintain, surrender and deliver possession of the Equipment or such Item in the
same manner as provided in Section 6 hereof;



                        (b)        Corporate Obligee may hold, keep idle or
lease to others the Equipment or any Item of Equipment, as Corporate Obligee in
its sole discretion may determine, free and clear of any rights of Obligor and
without any duty to account to Obligor with respect to such action or inaction
or for any proceeds with respect thereto, except that Obligor’s obligation to
pay Equipment Payments for any Equipment Payment Periods commencing after
Obligor shall have been deprived of possession pursuant to this Section 21 shall
be reduced by the net proceeds, if any, received by Corporate Obligee from
leasing the Equipment or such Item to any Person other than Obligor for the same
Equipment Payment Periods or any portion thereof;



                        (c)        Corporate Obligee may sell the Equipment or
any Item of Equipment at public or private sale as Corporate Obligee may
determine, free and clear of any rights of Obligor, and Obligor shall pay to
Corporate Obligee, as liquidated damages for loss of a bargain and not as a
penalty (in lieu of the Equipment Payments due for the Equipment or Item(s) so
sold for any Equipment Payment Period commencing after the date on which such
sale occurs), the sum of (i) all unpaid Equipment Payments payable for each Item
of Equipment for all Equipment Payment Periods through the date on which such
sale occurs, plus (ii) an amount equal to the excess, if any, of (x) the
Casualty Loss Value of the Item(s) of Equipment so sold, computed as of the
Payment Date coincident with or next preceding the date of such sale, over (y)
the net proceeds of such sale, plus interest at the rate specified in Section 23
hereof on the amount of such excess from the Payment Date as of which such
Casualty Loss Value is computed until the date of actual payment, plus (iii) all
unpaid Supplemental Payments due with respect to each Item of Equipment so sold;



                        (d)        whether or not Corporate Obligee shall have
exercised, or shall thereafter at any time exercise, any of its rights under
subsection (a) or (b) above with respect to any Item(s) of Equipment, Corporate
Obligee, by written notice to Obligor specifying a payment date, may demand that
Obligor pay to Corporate Obligee, and Obligor shall pay to Corporate Obligee, on
the payment date specified in such notice, as liquidated damages for loss of a
bargain and not as a penalty (in lieu of the Equipment Payment due for any
Item(s) of Equipment for any Equipment Payment Period commencing after the
payment date specified in such notice and in lieu of the exercise by Corporate
Obligee of its remedies under subsection (b) above in the case of a re‑lease of
such Item(s) or under subsection (c) above with respect to a sale of such
Item(s)), the sum of (i) all unpaid Equipment Payments payable for such Item(s)
for all Equipment Payment Periods through the payment date specified in such
notice, plus (ii) all unpaid Supplemental Payments due with respect to such
Item(s) as of the payment date specified in such notice, plus (iii) an amount
equal to any Prepayment Premium owed or paid by Corporate Obligee to Lender as a
result of Equipment Agreement Event of Default, plus (iv) an amount, with
respect to each such Item, equal to the Casualty Loss Value of such Item(s)
computed as of the Payment Date coincident with or next preceding the payment
date specified in such notice; provided, however, that with respect to any such
Item(s) returned to or repossessed by Corporate Obligee, the amount recoverable
by Corporate Obligee pursuant to the foregoing shall be reduced (but not below
zero) by an amount equal to the fair market sales value of such Item(s) as of
the date on which Corporate Obligee has obtained possession of such Item(s); and



                        (e)        Corporate Obligee may exercise any other
right or remedy which may be available to it under Applicable Law or proceed by
appropriate court action to enforce the terms hereof or to recover damages for
the breach hereof or to rescind this Equipment Agreement.



In addition, Obligor shall be liable for all costs and expenses, including
reasonable attorney’s fees, incurred by Corporate Obligee or any Assignee by
reason of the occurrence of any Equipment Agreement Event of Default or the
exercise of Corporate Obligee’s remedies with respect thereto, including all
reasonable costs and expenses incurred in connection with the return of the
Equipment in accordance with Section 6 hereof or in placing the Equipment in the
condition required by said Section. For the purpose of subsection (d) above, the
“fair market sales value” of any Item of Equipment shall mean such value as has
been determined by an independent qualified appraiser selected jointly by
Corporate Obligee and Obligor and in the absence of agreement on an independent
qualified appraiser, each of Corporate Obligee and Obligor shall select an
appraiser who together shall select the independent qualified appraiser.  Except
as otherwise expressly provided above, no remedy referred to in this Section 21
is intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to above or otherwise available to Corporate Obligee at
law or in equity; and the exercise or beginning of exercise by Corporate Obligee
of any one or more of such remedies shall not constitute the exclusive election
of such remedies and shall not preclude the simultaneous or later exercise by
Corporate Obligee of any or all of such other remedies.  No express or implied
waiver by Corporate Obligee of any Equipment Agreement Event of Default shall in
any way be, or be construed to be, a waiver of any future or subsequent
Equipment Agreement Event of Default.  To the extent permitted by Applicable
Law, Obligor hereby waives any rights now or hereafter conferred by statute or
otherwise which may require Corporate Obligee to sell, lease or otherwise use
the Equipment in mitigation of Corporate Obligee’s damages as set forth in this
Section 21 or which may otherwise limit or modify any of Corporate Obligee’s
rights and remedies in this Section 21.



            22.       Corporate Obligee’s Right to Perform for Obligor.  If
Obligor fails to make any Supplemental Payment required to be made by it
hereunder or fails to perform or comply with any of its agreements contained
herein, Corporate Obligee may itself, after notice to Obligor, make such payment
or perform or comply with such agreement, and the amount of such payment and the
amount of the reasonable expenses of Corporate Obligee incurred in connection
with such payment or the performance of or compliance with such agreement, as
the case may be, together with interest thereon at the rate specified in Section
23 hereof, shall, if not paid by Obligor to Corporate Obligee on demand, be
deemed a Supplemental Payment hereunder;  provided, however, that no such
payment, performance or compliance by Corporate Obligee shall be deemed to cure
any Equipment Agreement Event of Default hereunder.



            23.       Late Charges.  Obligor shall pay to Corporate Obligee,
upon demand, to the extent permitted by Applicable Law, interest on any
installment of an Equipment Payment not paid when due, and on any Supplemental
Payment or other amount payable under this Equipment Agreement which is not paid
when due, for any period for which any of the same is overdue (without regard to
any grace period) at a rate equal to the lesser of (a) the Overdue Rate and (b)
the maximum rate of interest permitted by law.



            24.       Notices.  All notices provided for or required under the
terms and provisions hereof shall be given in accordance with Section 10.4 of
the Participation Agreement.



            25.       Obligor’s Renewal and Transfer Options.



                        25.1.    Obligor’s Renewal Option.  If no Equipment
Agreement Event of Default shall have occurred and be continuing and this
Equipment Agreement shall not have been earlier terminated, Obligor shall be
entitled, at its option, to renew this Equipment Agreement with respect to all
but not less than all Items of Equipment then subject to this Equipment
Agreement, up to the number of Renewal Terms specified on the Related Exhibit
A.  The first Renewal Term with respect to each such Item of Equipment will
commence at the expiration of the Basic Term of such Item, and each succeeding
Renewal Term will commence at the expiration of the next preceding Renewal
Term.  All of the provisions of this Equipment Agreement, including the
Applicable Debt Rate and Equity Rate, shall be applicable during each Renewal
Term for each such Item of Equipment.  Obligor hereby agrees to pay Corporate
Obligee an Equipment Payment for each Item of Equipment during each Renewal Term
for which Obligor exercises its renewal option therefor in an amount equal to
the sum of (a) the Debt Amortization Payment due on such Payment Date for such
Item (b) an amount calculated by multiplying the Outstanding Debt Amount for
each Item on each day by the Applicable Debt Rate determined on a daily basis,
and (c) an amount calculated by multiplying the Equity Component for such Item
by the Equity Rate determined on a daily basis; in the case of clauses (b) and
(c), such amounts shall be calculated by a fraction, the numerator of which is
the number of days elapsed since the immediately preceding Payment Date, and the
denominator of which is 360.  If, with respect to any Renewal Term, Obligor
intends to not exercise said renewal option, Obligor shall give written notice
to Corporate Obligee to such effect at least 180 days prior to the expiration of
the Basic Term of the Item(s) of Equipment in the case of the first Renewal
Term, and at least 180 days prior to the expiration of the then current Renewal
Term in the case of the then next succeeding Renewal Term.  If Obligor fails to
give such written notice to Corporate Obligee with respect to any of said
Renewal Terms, it shall be conclusively presumed that Obligor has irrevocably
elected to exercise said renewal option with respect to all Items of Equipment
for said Renewal Term.  In the event Obligor elects not to exercise said renewal
option with respect to all Items of Equipment (unless Corporate Obligee has
otherwise agreed in writing or Obligor has exercised its transfer option under
Section 25.2 hereof or its early transfer option pursuant to Section 25.4
hereof), each Item of Equipment shall be returned to Corporate Obligee in
accordance with the provisions of Section 6 hereof (unless delivered to a bidder
in accordance with Section 25.3 hereof) and until each such Item has been so
returned or delivered Obligor shall continue to pay Corporate Obligee the
Equipment Payment for each such Item as specified in Section 6.3 hereof.



            25.2     Obligor’s End of Term Transfer Option.  On any Termination
Date, if (a) no Equipment Agreement Event of Default shall have occurred and be
continuing, and (b) this Equipment Agreement shall not have been earlier
terminated, Obligor shall be entitled, at its option, upon written notice to
Corporate Obligee, as hereinafter provided, to acquire all, but not less than
all, of Corporate Obligee’s rights and interests in all but not less than all
Items of Equipment the Term for which is scheduled to expire (if not otherwise
renewed in accordance with Section 25.1 hereof) on such Termination Date for an
amount (the “Transfer Option Amount”), with respect to each Item of Equipment,
payable in immediately available funds, equal to the sum of (i) the aggregate of
the Estimated Residual Values of such Items of Equipment applicable to the Basic
Term or Renewal Term thereof then ending, plus (ii) the Equipment Payment due
and payable for such Items of Equipment on the Termination Date, plus (iii) any
applicable sales, excise or other Taxes imposed as a result of such sale (other
than gross or net income taxes attributable to such sale for any Person other
than Corporate Obligee), plus (iv) any Supplemental Payments then due and owing
to any Person. Corporate Obligee’s sale of each Item of Equipment shall be on an
as‑is, where‑is basis, without any representation or warranty by, or recourse
to, Corporate Obligee.  If Obligor intends to exercise said transfer option,
Obligor shall give written notice to Corporate Obligee to such effect at least
thirty (30) days prior to the expiration of the Basic Term, or, if Obligor has
renewed this Equipment Agreement pursuant to Section 25.1 hereof, then at least
thirty (30) days prior to the expiration of the then current Renewal Term.  If
Obligor gives such written notice to Corporate Obligee, such notice shall
constitute a binding obligation of Obligor to pay Corporate Obligee the Transfer
Option Amount with respect thereto on the Termination Date thereof.  Upon
payment in full of all amounts due upon the exercise of the Obligors’ option
under this Section 25.2, Corporate Obligee will, at the request and cost of
Obligor, transfer to or at the direction of the Obligor, without recourse or
warranty (except as to the absence of any Liens attributable to Corporate
Obligee), all of Corporate Obligee’s right, title and interest in and to such
Item(s), “as-is, where-is” and, at the request and cost of Obligor, furnish to
or at the direction of  Obligor, a bill of sale without recourse or warranty
(except as to the absence of any Liens attributable to Corporate Obligee) and
otherwise in form and substance reasonably satisfactory to the Obligor and
Corporate Obligee, evidencing such transfer.



                        25.3     Third Party Sale of Equipment.



                                    25.3.1  Remarketing Obligations.  In the
event Obligor does not exercise its option to acquire Corporate Obligee’s rights
and interests in all the Equipment pursuant to this Section and does not renew
this Equipment Agreement, then Obligor shall have the obligation during the last
180 days of the Basic Term, or the then current Renewal Term, if applicable (the
“Remarketing Period”), to solicit bona fide bids for not less than all Items of
Equipment from prospective purchasers who are financially capable of purchasing
such Items of Equipment for cash on an as‑is, where‑is basis, without recourse
or warranty.  Any bid received by Obligor prior to the end of the Remarketing
Period shall be immediately communicated to Corporate Obligee and Owner
Participant in writing, setting forth the amount of such bid and the name and
address of the person or entity submitting such bid. Notwithstanding the
foregoing, Corporate Obligee shall have the right, but not the obligation, to
seek bids for the Equipment during the Remarketing Period.



                                    25.3.2  Sale of Equipment to Third Party
Buyer.  On the Termination Date, provided that all the conditions set forth in
Section 25.3.1 and in clauses (a) and (b) below have been met, Corporate Obligee
shall sell (or cause to be sold) all Items of Equipment, for cash to the bidder,
if any, who shall have submitted the highest bid during the Remarketing Period
on an as‑is, where‑is basis and without recourse or warranty, and upon receipt
by Corporate Obligee of the sales price, Corporate Obligee shall instruct
Obligor to deliver and Obligor shall deliver the Equipment to such bidder;
provided, that (a) any such sale to a third party shall be consummated, and the
sales price for the Equipment shall have been paid to Corporate Obligee in
immediately available funds, on or before the Termination Date; and (b)
Corporate Obligee shall not be obligated to sell such Equipment (i) if the Net
Proceeds of Sale of all of the Equipment are less than the aggregate Maximum
Corporate Obligee Risk Amount applicable to all of the Equipment as of the
Termination Date, or (ii) if Corporate Obligee has not received the amounts, if
any, payable by Obligor pursuant to Section 26.1.



                                    25.4     Obligor’s Early Transfer Options. 
Provided that (a) no Equipment Payment or Supplemental Payment is at the time
past due, (b) no Equipment Agreement Event of Default shall have occurred and be
continuing and (c) this Equipment Agreement shall not have been earlier
terminated, Obligor shall be entitled, at its option, on any Payment Date to
acquire all but not less than all of Corporate Obligee’s rights and interests in
any Item(s) of Equipment upon written notice to Corporate Obligee, as
hereinafter provided, for an amount (the “Payment Date Option Amount”), with
respect to each Item of Equipment acquired, payable in immediately available
funds, equal to the sum of (i) the Casualty Loss Value of such Item of Equipment
applicable for such Payment Date, plus (ii) the Equipment Payment due and
payable for such Item of Equipment on such Payment Date, plus (iii) any
applicable sales, excise or other Taxes imposed as a result of such sale (other
than gross or net income taxes attributable to such sale for any Person other
than Corporate Obligee), plus (iv) the amount of Breakage Costs that Corporate
Obligee or Trust Obligee shall be liable to pay upon a repayment of the Notes
issued with respect to any such Item(s) of Equipment on such Payment Date, plus
(v) the amount of Breakage Costs incurred by Corporate Obligee upon a repayment
of the Equity Component for such Item on such Payment Date provided that (x) the
aggregate Acquisition Costs of all Items of Equipment acquired by Obligor at any
time under this Section 25.4 shall not exceed thirty percent (30%) of the total
Acquisition Costs for all Equipment at any time financed hereunder, (y) after
taking into account any acquisition hereunder, the aggregate Acquisition Costs
of all Equipment remaining subject to this Equipment Agreement and located in
the United States, Germany and the United Kingdom shall be at least equal to or
greater than seventy-five percent (75%) of the aggregate Acquisition Cost of all
Equipment at the time subject to this Equipment Agreement and (z) this option
may not be exercised more than two (2) times during any twelve (12) month
period.  If Obligor intends to exercise said early transfer option, Obligor
shall give written notice to Corporate Obligee and Agent to such effect at least
thirty (30) and no more than sixty (60) days prior to Payment Date on which such
option will be exercised, which notice shall for each Item of Equipment to be
acquired identify such Item substantially in the same manner as it is identified
on the Equipment Agreement Supplement therefor and identify as of the Payment
Date such option is to be exercised in the aggregate and for each such Item the
Acquisition Cost, Casualty Loss Value, Unamortized Debt Amount and the Equipment
Payment due.  Such notice shall also include replacement Equipment Agreement
Supplement Schedule As in form and substance reasonably acceptable to Agent and
Owner Participant (“Replacement Schedule As”) identifying all Equipment to
remain subject to this Equipment Agreement after any such acquisition.  If
Obligor gives such written notice to Corporate Obligee, such notice shall
constitute a binding obligation of Obligor to pay Corporate Obligee the Payment
Date Option Amount with respect to each Item of Equipment subject to such notice
on the applicable Payment Date.  Upon payment in full of all amounts due upon
the exercise of Obligors’ option under this Section 25.4, Corporate Obligee
will, at the request and cost of Obligor, (i) transfer to or at the direction of
Obligor, without recourse or warranty (except as to the absence of Corporate
Obligee Liens), all of Corporate Obligee’s right, title and interest in and to
such Item(s), “as-is, where-is” and, at the request and cost of Obligor, furnish
to or at the direction of Obligor, a bill of sale without recourse or warranty
(except as to the absence of Corporate Obligee Liens) evidencing such transfer
and (ii) execute and deliver such additional agreements and documents and take
such further actions as Obligor may reasonably request to release such Item(s)
from the Liens granted under the Operative Documents, in each case in form and
substance reasonably satisfactory to Obligor and Corporate Obligee.  The
Replacement Schedule As shall be deemed a part of the corresponding Equipment
Agreement Supplements in replacement of any existing Schedule As thereto.



            26.       End of Term Equipment Payment Adjustment.



                        26.1     Third Party Sale of Equipment.  This Section
26.1 shall apply only if, with respect to any Non-Renewal Item(s) of Equipment,
a sale of such Item(s) to a third party pursuant to Section 25.3 hereof has been
consummated on the Termination Date.  If the Net Proceeds of Sale of such
Item(s) are less than the aggregate Estimated Residual Value of such Item(s) as
of such Termination Date, Obligor shall, on the Termination Date, pay to
Corporate Obligee as an end of term Equipment Payment adjustment, in immediately
available funds, an amount equal to such deficiency (a “Deficiency”) as an
adjustment to the Equipment Payment payable under this Equipment Agreement for
such Item(s), plus the Equipment Payment due and payable for such Item(s) of
Equipment on the Termination Date, plus any Supplemental Payments then due and
owing to Corporate Obligee hereunder; provided, however, that if no Equipment
Agreement Event of Default or event which, with notice or passage of time or
both would constitute an Equipment Agreement Event of Default, shall have
occurred and be continuing hereunder, the amount of the Deficiency payable by
Obligor with respect to such Item(s) shall not exceed the aggregate Maximum
Obligor Risk Amount then applicable to such Item(s).  If the Net Proceeds of
Sale of such Item(s) of Equipment exceed the aggregate Estimated Residual Value
of such Item(s) and if no Equipment Agreement Event of Default or event which,
with notice or passage of time or both would constitute an Equipment Agreement
Event of Default, shall have occurred and be continuing hereunder and Obligor
shall have paid Corporate Obligee on or before the Termination Date the
Equipment Payment due and payable for such Item(s) of Equipment on the
Termination Date, plus all Supplemental Payments then due and owing with respect
to such Item(s), Corporate Obligee shall pay to Obligor an amount equal to such
excess as an adjustment to the Equipment Payment payable under this Equipment
Agreement for such Item(s).



                        26.2     Obligor Payment.  If a sale of all Non-Renewal
Items of Equipment either to Obligor pursuant to Section 25.2 hereof or to a
third party pursuant to Section 25.3 hereof has not been consummated on the
Termination Date with respect thereto for any reason, then Obligor shall, on the
Termination Date of such Item(s), pay to Corporate Obligee as an end of term
Equipment Payment adjustment, in immediately available funds, as an adjustment
to the Equipment Payment payable under this Equipment Agreement for such Item(s)
that have not been sold pursuant to Sections 25.2, 25.3 or 25.4, an amount equal
to the Equipment Payment due and payable for such Item(s) of Equipment on the
Termination Date, plus all Supplemental Payments then due and owing with respect
to such Item(s) plus (a) the Maximum Obligor Risk Amount of all of such Items,
if (i) on the Termination Date no Equipment Agreement Event of Default or event
which, with notice or passage of time or both would constitute an Equipment
Agreement Event of Default, shall have occurred and be continuing hereunder, and
(ii) all Items of Equipment then subject to this Equipment Agreement have been
returned to Corporate Obligee on the Termination Date in the condition and at
the locations required by Section 6 hereof and (iii) this Equipment Agreement
shall not have been terminated prior to the Termination Date, or (b) the
Estimated Residual Value of all of such Items, if (i) on the Termination Date an
Equipment Agreement Event of Default or event which, with notice or passage of
time or both would constitute an Equipment Agreement Event of Default, shall
have occurred and be continuing hereunder, or (ii) all Items of Equipment then
subject to this Equipment Agreement have not been returned to Corporate Obligee
on the Termination Date in the condition and at the locations required by
Section 6 hereof, or (iii) this Equipment Agreement shall have been terminated
prior to the Termination Date.  Obligor shall remain liable for the payment of,
and upon the consummation by Corporate Obligee of the sale of any Item(s) of
Equipment on or after the Termination Date thereof, Obligor shall pay, or
reimburse Corporate Obligee for the payment of, all applicable sales, excise or
other Taxes imposed as a result of such sale, other than gross or net income
taxes attributable to such sale, and such obligation shall survive the
termination of this Equipment Agreement.



            27.       Governing Law, Jurisdiction and Venue; Waiver of Jury. 
This Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with, and be governed by, the law of the State of New
York.  The parties hereto hereby agree that all actions or proceedings initiated
by any party hereto arising directly or indirectly out of this Agreement or the
other Loan Documents may be litigated in the Supreme Court of the State of New
York located in New York City or the District Court or the United States
District Court for the Southern District of New York.  Each party hereto hereby
expressly submits and consents in advance to such jurisdiction and venue in any
action or proceeding commenced by any party hereto in any of such courts, agrees
that jurisdiction and venue is proper in such courts, and hereby waives personal
service of the summons and complaint, or other process or papers issued therein,
and agrees that such service of the summons and complaint may be made by
registered mail, return receipt requested, addressed to the party hereto being
served at the address for such party set forth in Section 10.4 of the
Participation Agreement.  Each party hereto waives any claim that New York City
or the Southern District of New York is an inconvenient forum or an improper
forum based on lack of venue.  The choice of forum set forth herein shall not be
deemed to preclude the enforcement by Lender or Security Trustee of any judgment
in any other appropriate jurisdiction.  Each of Obligor and Corporate Obligee
hereby waives trial by jury in any judicial proceeding brought by it, Lender or
Security Trustee involving directly or indirectly, any matter in any way arising
out of, related to, or connected with this Agreement or the other Operative
Documents.



            28.       Miscellaneous.



                        28.1     Any provision of this Equipment Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating or diminishing Corporate Obligee’s rights
under the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by Applicable Law, Obligor hereby waives any provision of law which renders any
provision of this Equipment Agreement prohibited or unenforceable in any
respect.  All of the covenants, conditions and obligations contained in this
Equipment Agreement shall be binding upon and shall inure to the benefit of the
respective successors and assigns of Corporate Obligee and (subject to the
restrictions of Sections 14.1 and 14.3 hereof) Obligor.  This Equipment
Agreement and the other Operative Documents, and each related instrument,
document, agreement and certificate, collectively constitute the complete and
exclusive statement of the terms of the agreement between Corporate Obligee and
Obligor with respect to the acquisition and leasing of the Equipment, and cancel
and supersede any and all prior oral or written understandings with respect
thereto.



                        28.2     Except as otherwise expressly provided and
subject to the rights assigned by Obligor, Corporate Obligee and Trust Obligee
to Security Trustee under the Participation Agreement, none of this Equipment
Agreement, the Notes, the Participation Agreement nor the Security Documents nor
any terms hereof or thereof may be amended, supplemented, waived or modified
without the written agreement and consent of the parties thereto, Obligor, each
Lender, Corporate Obligee and Trustee Obligee, provided that where the consent
of any Lender is required, such consent (except as provided below) may be given
by Agent acting on behalf of Majority Lenders, and any such consent shall be
binding on all Lenders, provided further, that no such amendment, modification,
waiver or supplement shall, (i) without the consent of a Lender (A) extend the
final scheduled maturity of such Lender’s A Loan or B Loan, as the case may be,
or reduce the rate or extend the time of payment of interest thereon, or reduce
the principal amount thereof (except to the extent repaid in cash), (B) release
all or substantially all of Security Trustee’s interest in the Collateral
(except as expressly provided in the Participation Agreement), (C) reduce the
percentage specified in the definition of Majority Lenders or (D) amend this
clause (i); (ii) without the consent of Agent, amend, modify or waive any
provision relating to the rights or obligations of Agent, or (iii) without the
consent of Security Trustee amend, modify or waive any provision relating to the
rights or obligations of Security Trustee.



            29.       Payments.  All payments by Obligor under this Agreement
shall be made in immediately available funds to such bank and/or account as
Corporate Obligee may from time to time notify to Obligor no less than three (3)
Business Days prior to the due date of any such payment.



            30.       Concerning Corporate Obligee.  Obligor agrees that as
between it and the Corporate Obligee, no recourse shall be had with respect to
this Equipment Agreement or the other Operative Documents against the Corporate
Obligee, or any officer, director, employee, agent or Affiliate thereof except
as expressly set forth in Section 10.15 of the Participation Agreement.





*  *  *  *


            IN WITNESS WHEREOF, the parties hereto have caused this Equipment
Agreement to be duly executed by their duly authorized representatives as of the
date first above written.



BTM CAPITAL CORPORATION,
as Corporate Obligee

By:  /s/ John F. McCarthy                                
     Name:  John F. McCarthy
     Title:  Vice President



HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
as Obligor

By:  /s/ Frank Meredith                        
     Name:  Frank Meredith
     Title:  Executive Vice President and
                Chief Financial Officer



COUNTERPART NO. 8 OF 8 SERIALLY NUMBERED MANUALLY EXECUTED COUNTERPARTS. TO THE
EXTENT, IF ANY, THAT THIS DOCUMENT CONSTITUTES CHATTEL PAPER UNDER THE UNIFORM
COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE CREATED THROUGH
THE TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN COUNTERPART NO. 1.




EXHIBIT A‑1 TO AMENDED AND RESTATED
EQUIPMENT LEASING AGREEMENT

Type(s) of Equipment:   As described on each of the Schedules of  Equipment
attached to the Equipment Agreement Supplements made with respect to this
Exhibit A-1.

Maximum Acquisition Cost:      $42,014,575.94 (which amount is inclusive of the
Acquisition Costs of Equipment on or prior to December 20, 2001 financed under
the Operative Documents)

Acquisition Period:        From March 30, 2001 to March 28, 2002, both dates
inclusive.

Basic Term Commencement Date:        March 29, 2002

Renewal Terms:            two (2) Renewal Terms: (i) one (1) twelve (12) month
period following the end of the Basic Term, and (ii) one (1) twenty-four (24)
month period following the end of the first Renewal Term. 




            APPENDIX A

HARmAN INTERNATIONAL INDUSTRIES, INCORPORATED

Amended and restated EQUIPMENT leasing AGREEMENT

and amended and restated Participation Agreement

(2001)

“A Lenders” means any holder of an A Note and its successors and assigns.

“A Loan Term Percentage” means, as to each A Lender at any time, the percentage
of the aggregate principal amount of the A Loans then outstanding at such time
constituted by the aggregate outstanding principal amount of such A Lender’s
A Loan at such time.

“A Loan” means, as to each A Lender, the outstanding principal amount of such A
Lender’s loan under the Participation Agreement in the principal amount as of
the Restructuring Date set forth under the heading “A Loans” opposite such A
Lender’s name on Schedule 3 to the Participation Agreement, each of which is
evidenced by an A Note.  The aggregate principal amount of the A Loans on the
Restructuring Date is $21,873,510.95.

“A Note” means any A Note issued by Corporate Obligee or Trust Obligee to any A
Lender in the form of Exhibit D‑1 to the Participation Agreement.

“A Notes” means the collective reference to each A Note.

“Acceptance Date” for each Item of Equipment means the date on which Obligor has
financed such Item under the Original Operative Documents, as evidenced by
Obligor’s execution and delivery of an Equipment Agreement Supplement for such
Item dated such date.

“Acquisition Cost” of each Item of Equipment means an amount equal to the sum of
(i) the total cost paid by Original Obligee to Obligor for such Item in
accordance with the Original Operative Documents, plus (ii) all sales and excise
taxes paid by Original Obligee and/or Obligor as agent for Original Obligee on
or with respect to the acquisition of such Item, plus (iii) all costs and
expenses approved and paid by Obligor as agent for Original Obligee in
connection with the delivery and installation of such Item. 

“Acquisition Period” means the period specified as such on each consecutively
numbered Related Exhibit A attached to and made a part of the Equipment
Agreement.

“Affected Person” means each of the Lenders, any permitted assignee of any
Lender or the Agent.

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“After-Tax Basis” means in respect of an amount (the “base amount”) with respect
to a Person, the base amount supplemented by a future payment, if necessary, to
such Person such that, after reduction for all Taxes (other than Taxes based
upon a Person’s net income or gross receipts and which are imposed or levied by
any Federal, national, state, provincial or local taxing authority in the United
States or a foreign country unless such Person would not otherwise have been
subject to taxation in such jurisdiction but for such Person’s involvement in
this transaction), if any, imposed on such Person in respect of the sum of the
base amount and such future payment shall be equal to the base amount.

“Agent” means Bank of Tokyo-Mitsubishi Trust Company.

“Aggregate A Loan Principal Balance” has the meaning set forth in Section 5.2(a)
of the Participation Agreement.

“Aggregate B Loan Principal Balance” has the meaning set forth in Section 5.2(a)
of the Participation Agreement.

“Alternate Rate” means a variable rate equal to the greater of (i) the sum of
the Federal Funds Rate from time to time in effect and  ½ of one percent (0.5%)
and (ii) the rate of interest from time to time announced by Agent at its New
York branch from time to time as its “prime commercial lending rate” (which rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer, and Agent may make commercial loans or other
loans at rates of interest at, above or below such reference rate).

“Applicable Debt Rate” (a) for the purpose of calculating Equipment Payment
means the rate calculated in accordance with Section 7.6 of the Equipment
Agreement, (b) for the purpose of calculating interest due on any A Loan means
the LIBOR Rate then in effect as determined by Agent pursuant to Schedule 2 to
the Participation Agreement and (c) for the purpose of calculating interest due
on any B Loan means the LIBOR Rate then in effect as determined by the Agent
pursuant to Schedule 2 to the Participation Agreement.

“Applicable Law” means, with respect to any Person or Item of Equipment, all
provisions of statutes, rules, regulations, orders and requests (whether or not
having the force of law) of any Governmental Entity applicable to such Person or
Item of Equipment, and all orders and decrees of all courts and arbitrators in
proceedings or actions in which such Person is a party.

“Assignee” has the meaning set forth in Section 14.2 of the Equipment Agreement.

“Assignment and Acceptance Agreement” means the form of assignment and
acceptance agreement attached as Schedule 7 to the Participation Agreement.

“Assumption and Revocation Agreement” means that certain Assignment, Assumption
and Revocation Agreement dated as of June 30, 2003 by and between Original Owner
Trustee, Original Obligee and Corporate Obligee, a copy of which is attached as
Exhibit B to the Trust Agreement.

“B Lenders” means any holder of a B Note and its successors and assigns.

“B Loan Term Percentage” means, as to each B Lender at any time, the percentage
of the aggregate principal amount of the B Loans then outstanding at such time
constituted by the aggregate outstanding principal amount of such B Lender’s
B Loan at such time.

“B Loan” means, as to each B Lender, the outstanding principal amount of such B
Lender’s loan under the Participation Agreement in the principal amount as of
the Restructuring Date set forth under the heading “B Loans” opposite such B
Lender’s name on Schedule 3 to the Participation Agreement, each of which is
evidenced by an B Note.  The aggregate principal amount of the B Loans on the
Restructuring Date is $4,577,034.39.

“B Note” means any B Note issued by Corporate Obligee to any B Lender in the
form of Exhibit D-2 to the Participation Agreement.

“B Notes” means a collective reference to each B Note.

“Basic Term” for each Item of Equipment means the period consisting of twelve
(12) months commencing on the “Basic Term Commencement Date” set forth on the
Related Exhibit A for such Item and terminating on the Payment Date that occurs
in the last month of such twelve (12) month period.

“Basic Term Commencement Date” for each Item of Equipment means the date
specified as such on the Related Exhibit A.

“Breakage Costs” means any amount or amounts as shall compensate a Lender or
Owner Participant for any loss or reasonable cost incurred after using good
faith and reasonable efforts to minimize such loss (but excluding loss of margin
of profit) or cost by a Lender or Owner Participant directly resulting from
repayment by an Obligee of the Related Notes (as defined in Appendix A of the
Original Participation Agreement) or Equity Components relating to Item(s) of
Equipment that Obligor exercises its rights to acquire pursuant to Section 25.4
of the Equipment Agreement, in accordance with the terms of the Operative
Documents.  The amount of the loss or cost shall be determined by the Person
seeking such, and notice thereof shall be provided to Obligor in the form of a
certificate of such Person stating that the calculations set forth therein are
in accordance with the terms of the Operative Documents and setting forth in
reasonable detail the basis for such calculations, such certificate being
conclusive and binding for all purposes absent manifest error.

“Business Day” means any day other than a day on which banking institutions in
the State of Connecticut or the State of New York are authorized by law to
close.

“Casualty Loss Value” of each Item of Equipment as of any Casualty Loss Value
Payment Date means an amount determined by multiplying the Acquisition Cost of
such Item of Equipment by the percentage set forth opposite such Casualty Loss
Value Payment Date on the Schedule of Casualty Loss Values attached to the
Equipment Agreement Supplement for such Item.

“Casualty Loss Value Payment Date” for each Item of Equipment for which an Event
of Loss occurs shall mean the Payment Date for such Item next following the date
of such Event of Loss and for each Item of Equipment with respect to which
Obligor is exercising its option under Section 25.4 of the Equipment Agreement
shall mean the Payment Date on which such option is to be exercised in
accordance with such Section 25.4.

“Certificate of Costs” means any certificate by Obligor executed by a
Responsible Officer certifying Obligor’s original purchase price and date of
purchase of the Item of Equipment specified in such certificate sold by Obligor
to Original Obligee under the Original Participation Agreement in the form of
Exhibit B to the Original Participation Agreement.

“Closing Date” means the first Funding Date.

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time, or any comparable successor law.

“Collateral” means the collective reference to the Equipment Collateral and the
Transferred Property Collateral.

“Commerzbank” means Commerzbank Aktiengesellschaft, New York Branch, the New
York branch of a German banking corporation.

“Consolidated Capitalization” means any date, the sum of (a) shareholders’
equity of Obligor and (without duplication) its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, and (b) Consolidated
Total Debt.

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period, plus the amount of taxes, interest, depreciation and amortization
deducted from earnings in determining such Consolidated Net Income.

“Consolidated Interest Expense” means for any period, the amount of interest
expense deducted from earnings of Obligor and its consolidated Subsidiaries in
determining Consolidated Net Income for such period in accordance with GAAP.

“Consolidated Net Income” means for any period, the net income of Obligor and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt” means at any date, without duplication, the aggregate
of all Indebtedness (including the current portion thereof) of Obligor and its
consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

“Corporate Obligee” means BTM Capital Corporation, a Delaware corporation, and
its permitted successors and assigns.

“Cross Receipt” means any cross receipt in the form of Exhibit A to the Original
Participation Agreement that was executed and delivered by Obligor to Original
Obligee prior to the Restructuring Date in accordance with the Original
Operative Documents.

“Debt Amortization Payment” for any Item of Equipment as of any Payment Date
means the amount determined by multiplying the Debt Component of such Item by
the percentage set forth opposite such Payment Date on the Schedule of Debt
Component Amortization attached to the Related Equipment Agreement Supplement.

“Debt Component” for each Item of Equipment means the dollar amount of the
Acquisition Cost financed by Original Lender on the Acquisition Date in
accordance with the Original Operative Documents therefor calculated as 97.00%
of the Acquisition Cost for such Item.

“Deficiency” has the meaning set forth in Section 26.1 of the Equipment
Agreement.

“Dollar” means freely transferable, lawful money of the United States.

“EBITDA Ratio” means on any date, the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the four consecutive fiscal quarters of
Obligor most recently ended prior to such date.

“English Debenture” means each of Debentures among (i) Original Obligee and
Original Security Trustee, (ii) Corporate Obligee and Security Trustee, (iii)
Obligor and Original Security Trustee and (iv) Harman International Industries,
Limited and Original Security Trustee.

“Equipment” means the equipment of the type(s) described on the Schedule of
Equipment attached to each consecutively numbered Equipment Agreement Supplement
made a part of the Equipment Agreement together with any and all related
appliances, parts, accessories, appurtenances, accessions, additions,
improvements, replacements and other equipment or components of any nature from
time to time incorporated or installed therein.

“Equipment Agreement” means the Amended and Restated Equipment Leasing Agreement
dated as of June 30, 2003 between Obligor, as lessee, and Corporate Obligee, as
lessor, and each Equipment Agreement Supplement as amended, supplemented and
modified from time to time in accordance with the terms of the Operative
Documents.

“Equipment Agreement Default” means an Equipment Agreement Event of Default or
an event which with notice or lapse of time or both would become an Equipment
Agreement Event of Default.

“Equipment Agreement Event of Default” has the meaning set forth in Section 20
of the Equipment Agreement.

“Equipment Agreement Supplement” means an Equipment Agreement Supplement
substantially in the form attached to the Original Equipment Agreement as
Exhibit B, which prior to the Restructuring Date, was executed by Original
Obligee and Obligor with respect to each Item of Equipment as provided in
Section 4 of the Original Equipment Agreement and was consented thereto by
Original Lender, as the same has been amended on the Restructuring Date and as
the same may be further amended or modified from time to time.

“Equipment Collateral” has the meaning set forth in Section 7.1(a) of the
Participation Agreement.

“Equipment Payment” means the amount payable during the Interim Term pursuant to
Section 7.1 of the Equipment Agreement, during the Basic Term pursuant to
Section 7.2 of the Equipment Agreement, during each Renewal Term pursuant to
Section 25.1 of the Equipment Agreement and during any holdover period pursuant
to Section 6.3 of the Equipment Agreement, any Deficiency and any end of term
rent adjustment payable in accordance with Section 26.2 of the Equipment
Agreement.

“Equipment Payment Period” for each Item of Equipment means (a) for the Interim
Term of such Item, each period for which a payment of Equipment Payment is to be
made for such Item during the Interim Term as set forth in Section 7.1 of the
Equipment Agreement, (b) for the Basic Term of such Item, each period for which
a payment of Equipment Payment is to be made for such Item during the Basic Term
thereof as set forth in Section 7.2 of the Equipment Agreement, and (c) for each
Renewal Term of such Item, each period for which a payment of Equipment Payment
is to be made for such Item during such Renewal Term as set forth in Section
25.1 of the Equipment Agreement.

“Equity Component” means, for each Item of Equipment, the difference between the
Acquisition Cost and the Debt Component therefor.

“Equity Rate” means, for any Equipment Payment, the LIBOR in effect as of the
first LIBOR Banking Day of each such Equipment Payment Period plus two hundred
fifty (250) basis points.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Residual Value” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Estimated Residual Value Percentage” applicable to the Basic Term or Renewal
Term in effect on such date, by (b) the Acquisition Cost for such Item.

“Event of Loss” with respect to any Item of Equipment means (a) the loss of such
Item of Equipment or any substantial part thereof, or (b) the loss of the use of
such Item of Equipment due to theft or disappearance for a period in excess of
forty-five (45) days during the Term, or existing at the expiration or earlier
termination of the Term, or (c) the destruction, damage beyond repair, or
rendition of such Item of Equipment or any substantial part thereof permanently
unfit for normal use for any reason whatsoever, or (d) the condemnation,
confiscation, seizure, or requisition of use or title to such Item of Equipment
or any substantial part thereof by any Governmental Entity under the power of
eminent domain or otherwise beyond the earlier of sixty (60) days and the end of
the Basic Term or Renewal Term, as applicable.

“Excepted Payments” means (a) indemnity payments paid or payable in favor of
Trust Company, Owner Participant or any Assignee, or their successors or
assigns, directors, officers, employees, affiliates and agents under the
Operative Documents, (b) proceeds of public liability insurance (or government
indemnities in lieu thereof) payable to Trust Company, Owner Participant or any
Assignee either pursuant to the Equipment Agreement or the Participation
Agreement (which shall include proceeds of any self-insurance by Obligor) or
maintained by Obligor, Trust Company, Obligees, Owner Participant or any
Assignee and not required to be maintained under the Equipment Agreement, (c)
costs or expenses paid or payable by Obligor to, or for the benefit of, Trust
Company, Owner Participant or any Assignee, (d) all rights of, and payments to,
Owner Participant under and pursuant to the Trust Agreement, (e) where any
amount payable to Trust Company, Owner Participant or any Assignee is expressed
to be payable on an After-Tax Basis, the increment to the underlying payment
obligation arising by virtue of the operation of the definition of “After-Tax
Basis,” (f) any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (e) above and otherwise required to
be paid thereon, (g) all rights to receive the amounts referred to in clauses
(a) through (f) above, and (h) the proceeds of enforcement of any right to
receive the proceeds of any amount referred to in clauses (a) through (f) above.

“Federal Funds Rate” means for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of one percent) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:00
a.m. (New York time) for such day on such transactions received by Agent from
three federal funds brokers of recognized standing selected by Agent.

“Funding Date” has the meaning set forth in Section 4.5 of the Original
Participation Agreement.

“Funding Notice” has the meaning set forth in Section 4.5 of the Original
Participation Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

                        “German Chattel Mortgage Agreement” means each of the
Agreements on Chattel Mortgage among (i) Harman Becker Automotive Systems
(Becker Division) GmbH and Obligor, (ii) Harman Becker Automotive Systems
(Straubing Division) GmbH and Obligor, (iii) Obligor and Corporate Obligee and
(iv) Corporate Obligee and Security Trustee.



“Guaranty Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, derivative instrument or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guaranty Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) obligations of
the Obligor or any of its Subsidiaries under arrangements entered into in the
ordinary course of business whereby Obligor or such Subsidiary sells inventory
to other Persons under agreements obligating Obligor or such Subsidiary to
repurchase such inventory, at a price not exceeding the original sale price,
upon the occurrence of certain specified events.

“Governmental Entity” means any Federal, state, municipal or other governmental
department, commis­sion, board, bureau, agency, central bank or instrumentality
or any court, in each case whether of the United States or any foreign country.

“Illegality Event” has the meaning set forth in Section 8.6 of the Participation
Agreement.

“Indebtedness” means of any Person at any date, all indebtedness or obligations
of such Person (other than current trade liabilities incurred in the ordinary
course of business and payable in accordance with customary practices), as
reflected on the balance sheet of such Person prepared in accordance with GAAP.

“Interest Coverage Ratio” means for any period of four consecutive fiscal
quarters, Consolidated EBITDA divided by Consolidated Interest Expense for such
period. 

“Interim Term” for each Item of Equipment means the period commencing on the
Acceptance Date for such Item (unless the Acceptance Date is the Basic Term
Commencement Date, in which case there shall be no Interim Term for such Item)
and ending on the date immediately prior to the Basic Term Commencement Date. 

“Item of Equipment” or “Item” means any of the items of Equipment separately
identified on any of the Schedules of Equipment attached to the Equipment
Agreement Supplements currently made a part of the Equipment Agreement.

“Lenders” means the collective reference to the A Lenders and the B Lenders, and
their permitted successors and assigns.

“LIBOR” means, in relation to any Equipment Payment Period, the rate per annum
for deposits in Dollars for that Equipment Payment Period which appears on the
Telerate Page 3750 as of 11:00 a.m. London time on the second LIBOR Banking Day
before the first day of the relevant Equipment Payment Period; provided that if
such rate does not appear on the Telerate Screen Page 3750, LIBOR shall mean the
rate for deposits of an amount comparable to the aggregate of the Unamortized
Debt Balances then financed or refinanced by such Lender by loans on the London
interbank Dollar market for that Equipment Payment Period determined by such
Lender to be the LIBOR rate offered by Agent to leading banks in the London
Eurodollar interbank market at 11:00 a.m. London time on the second LIBOR
Banking Day before the first day of the relevant Equipment Payment Period for
that relevant Equipment Payment Period adjusted for any reserve requirements in
effect on the first day of such Equipment Payment Period.

“LIBOR Banking Day” means any day other than a day on which banking institutions
in the State of New York or the City of London are authorized by law to close.

“LIBOR Margin” means, at any time, the liquidity margin then applicable set
forth in Schedule 2 to the Participation Agreement, expressed as an annual
percentage rate calculated on an actual/360 day basis.

“LIBOR Rate” means the sum of LIBOR plus the LIBOR Margin.

“Lien” means liens, mortgages, encumbrances, pledges, charges and security
interests of any kind.

“Liquidity Agreement” means Liquidity Asset Purchase Agreement dated as of March
30, 2001, among Lender, as issuer, Commerzbank, as liquidity agent for the
purchasers thereunder, and the purchasers. 

“Loans” means a collective reference to the A Loans and the B Loans.

“Loan Commitment Fee” means the Loan Commitment Fee (as defined in Appendix A to
the Original Participation Agreement).

“Loan Default” means an event, which with the giving of notice or lapse of time
or both, would become a Loan Event of Default.

“Loan Documents” means the Participation Agreement, Notes and Security
Documents.

“Loan Event of Default” has the meaning set forth in section 5.10 of the
Participation Agreement.

“Majority Lenders” means Lenders in the aggregate holding Notes representing
more than 50% of the aggregate outstanding principal balances of the Loans with
each Lender being able to vote all or any portion of its outstanding principal
balance.

“Material Obligation” means any capitalized lease, derivative instrument or
Guaranty Obligation.

“Maturity Date” for each Loan means the earlier of (a) the last day of the third
Renewal Term for the Items of Equipment financed by such Loan, and (b) such
earlier date on which such Loan becomes due and payable under the Participation
Agreement.

“Maximum Obligor Risk Amount” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Maximum Obligor Risk Percentage” applicable to the Basic Term or Renewal Term
in effect on such date, by (b) the Acquisition Cost for such Item.

“Maximum Obligee Risk Amount” for any Item of Equipment on any date of
determination shall mean an amount obtained by multiplying (a) the percentage
set forth in the Equipment Agreement Supplement for such Item under the caption
“Maximum Obligee Risk Percentage” applicable to the Basic Term or Renewal Term
in effect on such date, by (b) the Acquisition Cost for such Item.

“Multi-Currency Credit Agreement” means the Amended and Restated Multi-Currency,
Multi-Option Credit Agreement dated as of August 14, 2002 among Obligor, JP
Morgan Chase Bank, a New York banking corporation and the several lenders party
thereto as amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, and if such is no longer in effect, any other
credit agreement or loan agreement which provides Obligor and all or some of its
subsidiaries with their primary source of working capital borrowings and if
there is no such credit agreement or loan in effect then such last agreement or
loan as in effect immediately prior to its termination or expiration.

“Multi-Currency Negative Covenants” means each and every financial and negative
covenant contained in the Multi-Currency Credit Agreement (other than covenants
(a) for the maintenance of a ratio of Consolidated Total Debt to Consolidated
Capitalization, (b) for the maintenance of an Interest Coverage Ratio or (c)
restricting mergers, consolidations, amalgamations, liquidation, winding up or
dissolutions) as such covenants are in effect from time to time, which, as of
the date hereof, are contained in Section 9 of the Multi-Currency Credit
Agreement. 

“Net Proceeds of Sale” means with respect to each Item of Equipment sold by
Corporate Obligee to a third party pursuant to Section 25.3 of the Equipment
Agreement, the net amount of the proceeds of sale of such Item, after deducting
from the gross proceeds of such sale (a) all sales taxes and other taxes
(excluding income taxes on or measured by Corporate Obligee’s income) as may be
applicable to the sale or transfer of such Item, (b) all fees, costs and
expenses of such sale incurred by Obligee and (b) any other amounts for which,
if not paid, Corporate Obligee would be liable or which, if not paid, would
constitute a Lien on such Item.

“Non-Renewal Item of Equipment” means each Item of Equipment with respect to
which the Equipment Agreement is not renewed at the end of the Basic Term or any
Renewal Term pursuant to timely notice to Corporate Obligee in accordance with
the provisions of Section 25.1 of the Equipment Agreement.

“Notes” means the collective reference to the A Notes and the B Notes.

“Obligees” means, collectively, Trust Obligee and Corporate Obligee, and each of
their permitted successors and assigns.

“Obligee Indemnified Person” means each of Trust Company, Owner Participant,
Lenders, Agent, Security Trustee and any Assignee, their successors and assigns
and each of their respective officers, directors, employees, beneficiaries,
stockholders, agents and servants.

“Obligee Property” means all of the estate, right, title and interest of Trust
Obligee and Corporate Obligee in and to the Equipment, the Participation
Agreement, the Equipment Agreement and the other Operative Documents, and all
documents related hereto and to the Equipment, and all proceeds thereof,
including, without limitation, all Equipment Payments, insurance proceeds and
Supplemental Payments, but excluding any Excepted Payments.

“Obligor” means Harman International Industries, Incorporated, a Delaware
corporation, and its permitted successors and assigns.

“Obligor Indemnified Person” means each Obligee Indemnified Person and each
Obligee, its successors and assigns and each of their respective officers,
directors, employees, beneficiaries, stockholders, agents and servants.

“Operative Documents” means the Participation Agreement, the Receivables
Purchase Agreement, the Notes, the Equipment Agreement, all Equipment Agreement
Supplements, the Trust Agreement, the Original Trust Purchase Agreement, the
Assumption and Revocation Agreement and the Security Documents and in each case,
all exhibits, schedules and supplements thereto, and all notices, consents,
certificates and other documents from time to time issued or entered into
pursuant to or in connection therewith; in each case as amended and modified
from time to time.

“Optional Alteration” has the meaning given set forth in Section 12 of the
Equipment Agreement.

“Original Agent” means Commerzbank, acting in the capacity as “Agent” under the
Original Participation Agreement.

“Original Equipment” means the Equipment (as defined in Appendix A to the
Original Participation Agreement).

“Original Equipment Agreement” means the Equipment Financing Agreement dated as
of March 30, 2001 between the Original Obligee, as “Obligee”, and Obligor, as
“Obligor”, as amended prior to the Restructuring Date.

“Original Equity Agent” means Commerzbank, as “Equity Agent” for Original Owner
Participant under the Original Operative Documents.

“Original Issuer” means Four Winds Funding Corporation, a Delaware corporation,
as “Issuer” under the Liquidity Agreement.

“Original Items of Equipment” means the Items of Equipment (as defined in
Appendix A to the Original Participation Agreement).

“Original Lender” means Four Winds Funding Corporation, a Delaware corporation,
as “Lender” under the Original Operative Documents.

“Original Loans” means each Loan (as defined in Appendix A to the Original
Participation Agreement) made by Original Lender to Original Obligee under the
Original Operative Documents.

“Original Notes” means the collective reference to the Notes (as defined in
Appendix A of the Original Participation Agreement) issued by Original Obligee
to Original Lender to evidence the Original Loans made to it by Original Lender
under the Original Operative Documents.

“Original Obligee” means U.S. Bank National Association (assignee of State
Street Bank and Trust Company of Connecticut, National Association), not in its
individual capacity but solely as trustee under the Original Trust Agreement.

“Original Operative Documents” means the Operative Documents (as defined in
Appendix A to the Original Participation Agreement).

“Original Owner Participants” means, collectively, Commerzbank
Aktiengesellschaft, New York Branch and Grand Cayman Branches and Credit Suisse
First Boston Corporation.

“Original Owner Trustee” means U.S. Bank National Association (assignee of State
Street Bank and Trust Company of Connecticut, National Association), acting in
the capacity as “Owner Trustee” under the Original Trust Agreement.

“Original Participation Agreement” means the Participation Agreement dated as of
March 30, 2001 between Obligor, Original Obligee, Original Lender, Original
Agent, Original Security Trustee, Original Owner Participants and Original
Equity Agent.

“Original Security Trustee” means Commerzbank, acting in the capacity as
“Security Trustee” under the Original Participation Agreement.

“Original Trust Agreement” means that certain Trust Agreement by and between
Original Owner Trustee and Original Owner Participants, dated as of March 26,
2001, which agreement has been terminated pursuant to the Assumption and
Revocation Agreement.

“Original Trust Estate” means the Trust Estate (as defined in Appendix A to the
Original Participation Agreement).

“Original Trust Purchase Agreement” means the Purchase, Assignment and
Assumption Agreement dated as of June 30, 2003, between Original Owner
Participants, as “Seller”, and Corporate Obligee, as “Purchaser”, a copy of
which is attached as Exhibit A to the Participation Agreement.

“Outstanding Debt Amount” with respect to each Item of Equipment means the Debt
Component therefor less the aggregate of all Debt Amortization Payments, all
payments on account of Casualty Loss Value and all Deficiency payments and all
payments made by Obligor to Corporate Obligee in accordance with Section 26.2 of
the Equipment Agreement paid by Obligor to Corporate Obligee with respect to
such Item.

“Overdue Rate” means the Applicable Debt Rate at the time in effect plus two (2)
percent (200 basis points).

“Owner Participant” means BTM Capital Corporation, a Delaware corporation, and
its successors and permitted assigns.

“Participation Agreement” means the Amended and Restated Participation Agreement
dated as of June 30, 2003 among Obligor, Corporate Obligee, Trust Obligee, each
Lender, Owner Participant, Agent and Security Trustee, as amended and modified
from time to time in accordance with the terms thereof.

“Payment and Amortization Schedule” for each Loan means the payment and
amortization scheduled attached to the Note relating to and evidencing such
Loan.

“Payment Date” the 20th of each September, December, March and June, provided
however, if any such date is not a LIBOR Banking Day, then the Payment Date
shall be the next LIBOR Banking Day.

“Permitted Country” means the United States, Germany, Austria, the United
Kingdom, Denmark, France, Hungary, Switzerland, the Netherlands, and Sweden.

“Permitted Assignee” means any “accredited investor” under Rule 501(a) of the
Securities Act of 1933, as amended, which is either a bank, insurance company,
mutual fund, trust company, employee benefit plan (as defined in ERISA), or
savings and loan company, in each case having total assets of at least
$200,000,000 or Corporate Obligee upon exercise of the Corporate Obligee Option.

“Permitted Lien” means (a) any Liens created or granted by (i) Corporate Obligee
to Security Trustee with respect to the Equipment Collateral under or in
connection with the Participation Agreement, or (ii) by Trust Obligee to
Security Trustee with respect to the Transferred Property Collateral under or in
connection with the Participation Agreement, (b) any Liens created or granted by
Original Obligee with respect to the Collateral (as defined in the Original
Operative Documents) under or in connection with the Original Participation
Agreement, which Liens have been assumed by Corporate Obligee, Trust Obligee, or
both, (c) any interest of Obligor with respect to the Collateral under the
Participation Agreement or the Equipment Agreement, and (d) any Lien of a
mechanic, material-man, carrier, employee or other similar Lien arising in the
ordinary course of business by statute or by operation of law, in respect of
obligations that are not overdue or that are being contested in good faith by
appropriate proceedings.

“Permitted Transferee” has the meaning specified in Section 10.7(b) of the
Participation Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, trustee(s) of a
trust, unincorporated organization, or government or Governmental Entity, agency
or political subdivision thereof.

“Pre Effective-Date Financing Statement” means any UCC financing statement filed
prior to July 1, 2001 in accordance with the Original Operative Documents to
perfect a security interest granted by a Subsidiary of Obligor to Obligor or by
Obligor to Original Obligee or by Original Obligee to Original Security Trustee
under the Original Equipment Agreement or the Original Participation Agreement,
which UCC financing statements were not filed in such Subsidiary’s, Obligor’s or
Original Obligee’s UCC Location.

“Prepayment Premium” means with respect to any repayment of a Loan in whole or
in part on any day other than a Payment Date the amount (if any) by which (a)
the amount of interest payable on the next Payment Date on the amount of the
Loan which is repaid, but for it having been so repaid, exceeds (b) the
aggregate of the amount of interest accrued to the date such amount is repaid
and an amount equal to AR x D x R, where AR equals the amount which is repaid, D
equals the number of days from the date of repayment to the next Payment Date
and R equals the rate per annum at which the Lender concerned is offering or
would offer in the London Interbank Market (based on commercially reasonable
criteria) for Dollar deposits of leading banks in an amount substantially equal
in the amount repaid for a period from such date to the next Payment Date.

“Program Administration Letter” means the Program Administration Letter (as
defined in Appendix A to the Original Participation Agreement).

“Receivables Purchase Agreement” means the Financing Agreement Rights Purchase
Agreement dated as of July 18, 2003 between Corporate Obligee, as seller, and
Trust Obligee, as purchaser, a copy of which is attached as Exhibit C to the
Participation Agreement.

“Redelivery Location” means, with respect to any Item of Equipment that is to be
returned by Obligor to Corporate Obligee, a location or locations designated by
Corporate Obligee.

“Related Exhibit A” means, with respect to an Item of Equipment, the particular
numbered Exhibit A currently attached to the Original Equipment Agreement and
made a part thereof to which such Item relates as specified in Section 4 of the
Equipment Agreement.

“Related Equipment Agreement Supplement” means, with respect to an Item of
Equipment, the particular numbered Equipment Agreement Supplement executed and
delivered prior to the Restructuring Date in connection with the Original
Documents on which that Item is identified.

“Renewal Term” for each Item of Equipment means each of (i) one (1) twelve (12)
month period following the end of the Basic Term, and (b) one (1) twenty-four
(24) month period following the end of the first Renewal Term with respect to
which Obligor has the option to renew the Equipment Agreement pursuant to
Section 25.1 of the Equipment Agreement, terminating on the Payment Date that
occurs in the twelfth month, or the twenty-fourth month, as the case may be of
such Renewal Term.

“Required Alteration” has the meaning set forth in Section 12 of the Equipment
Agreement.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the Chief operating officer or the vice president for
financial or legal affairs of Obligor.

“Restricted Subsidiary” means any Subsidiary identified as a “Restricted
Subsidiary in the Multi-Currency Credit Agreement.

“Restructuring Date” means June 30, 2003.

“Secured Obligations” has the meaning set forth in Section 7 of the
Participation Agreement.

“Security Documents” means the UCC financing statements referenced in
Section 2.1(g) of the Participation Agreement, the German Chattel Mortgage
Agreements, the English Debentures, and Subsidiary Equipment Agreements.

“Security Trustee” means Bank of Tokyo - Mitsubishi Trust Company.

“Special Non-Cash Charges” means any non-cash, non recurring restructuring
charges in accordance with GAAP and non-cash charges relating to the
implementation of Statement of Financial Accounting Standard No. 142, Goodwill
and Other Intangible Assets, issued by the Financial Accounting Standards Board.

“Standard & Poor’s” means Standard & Poor’s Rating Service, a Division of McGraw
Hill Companies, Inc. and any successor or assign.

“Subsidiary” means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person. 

“Subsidiary Equipment Agreement” has the meaning set forth in Section 14.1 of
the Equipment Agreement.

“Supplemental Payments” means all amounts, liabilities and obligations which
Obligor assumes or agrees to pay hereunder to Corporate Obligee or others,
including payments of Casualty Loss Value, Estimated Residual Value and
indemnities, but excluding Equipment Payment.

“Taxes” has the meaning set forth in Section 8.2 of the Participation Agreement.

“Term” for each Item of Equipment means the period from and including the
Acceptance Date thereof and ending on the last day of the Basic Term thereof or,
if renewed, the last Renewal Term thereof.

“Termination Date” for each Item of Equipment means the last day of the Basic
Term therefor, or if the Term of such Item has been renewed pursuant to Section
25.1 of the Equipment Agreement, the last day of the then current Renewal Term
of such Item.

“Transfer Option Amount” has the meaning set forth in Section 25.2 of the
Equipment Agreement.

“Transferred Property” has the meaning set forth in Section 1 of the Receivables
Purchase Agreement.

“Transferred Property Collateral” has the meaning set forth in Section 7.1(b) of
the Participation Agreement.

“Trust” means the trust created by the Trust Agreement.

“Trust Agreement” means that certain Trust Agreement by and between Trust
Company and Owner Participant, dated as of June 30, 2003, as amended,
supplemented or modified from time to time.

“Trust Collateral” has the meaning set forth in Section 7.1(c) of the
Participation Agreement.

“Trust Company” means U.S. Bank, National Association, a national banking
association, and its successors and assigns, each in its individual capacity.

“Trust Company Liabilities” means any claims or liabilities resulting from or
arising out of the following (i) the willful misconduct or gross negligence of
Trust Company; (ii) the liabilities that may result from the breach or
inaccuracy of any of the Trust Company’s representations, warranties or
agreements made in its individual capacity in Sections 5.6 and 5.14 of the Trust
Agreement, or in any Operative Documents or any document delivered in connection
therewith; (iii) any failure by Trust Company to perform the obligations
expressly undertaken in its individual capacity in the Trust Agreement or in any
Operative Document or any document delivered in connection therewith; (iv) Taxes
based on or measured by any fees, commissions or compensation received by Trust
Company for acting as trustee in connection with any of the transactions
contemplated by the Operative Documents; or (v) any failure by Trust Company to
use ordinary care in the receipt and disbursement of fund.

“Trust Estate” has the meaning specified in Section 2.6 of the Trust Agreement.

“Trust Obligee” means U.S. Bank National Association, a national banking
association, not in its individual capacity, but solely as Trustee under the
Trust Agreement, and its permitted successors and assigns.

“UCC” means the Uniform Commercial Code, as in effect in any applicable
jurisdiction.

“UCC Location” means the jurisdiction in which a “debtor” is located (or deemed
located) under the UCC.

“Unamortized Debt Balance” for any Item of Equipment means the amount calculated
by multiplying the unpaid principal balance of the Loans made with respect to
such Item of Equipment by a fraction, the numerator of which is the Acquisition
Cost of such Item of Equipment as set forth on the Related Equipment Agreement
Supplement and the denominator of which is the aggregate of all Acquisition
Costs for Items of Equipment as set forth on the Related Equipment Agreement
Supplement (including such Item of Equipment with respect to which such
calculation is being made) and at the time subject to the Equipment Agreement.

The definitions stated herein shall equally apply to both the singular and
plural forms of the terms defined.  Unless otherwise provided, any agreement
defined or referred to herein means such agreement as amended, supplemented or
modified from time to time, and includes all exhibits, supplements and
appendices thereto.  Any Person defined or referred to below include its
successors, permitted transferees and assigns.  The word “including,” when used
herein or in any Operative Document, is deemed to be followed by “without
limitation,” whether or not such words appear.

When used in any Operative Document the words “this Agreement”, “herein”,
“hereunder”, “hereof” or other like words mean and include such Operative
Document and each amendment and supplement thereto, and with respect to the
Equipment Agreement, each Exhibit A and each Equipment Agreement Supplement. 
All references to sections, schedules and exhibits in any Operative Document are
to sections, schedules and exhibits in or to such Operative Document unless
otherwise specified.  All accounting terms not specifically defined herein shall
be construed in accordance with GAAP.  All words importing any gender shall be
deemed to include the other gender.  All references to statutes are to be
construed as including all statutory provisions consolidating, amending or
replacing the statute referred to.  Unless otherwise specified, references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments, modifications and supplements thereto.

